Exhibit 10.1

 

EXECUTION VERSION

 

SECURITY AGREEMENT

 

by and among

 

OPPENHEIMER HOLDINGS INC.
as Grantor,

 

and

 

EACH OTHER GRANTOR
FROM TIME TO TIME PARTY HERETO

 

and

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.
as Collateral Agent.

 

Dated as of June 23, 2017

 

--------------------------------------------------------------------------------


 

TABLE OF AUTHORITIES

 

 

 

PAGE

 

ARTICLE 1

DEFINITIONS; GRANT OF SECURITY

 

 

 

Section 1.01.

General Definitions

1

Section 1.02.

Definitions; Interpretation

8

Section 1.03.

Grant of Security

8

Section 1.04.

Certain Limited Exclusions

9

 

ARTICLE 2

SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE

 

 

 

Section 2.01.

Security for Obligations

11

Section 2.02.

Grantors Remain Liable

12

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES AND COVENANTS

 

 

 

Section 3.01.

Generally

12

Section 3.02.

Receivables

15

Section 3.03.

Investment Related Property

17

Section 3.04.

Material Contracts

22

Section 3.05.

Intellectual Property

23

 

ARTICLE 4

FURTHER ASSURANCES; ADDITIONAL GRANTORS

 

 

 

Section 4.01.

Further Assurances

27

Section 4.02.

Additional Grantors

29

 

ARTICLE 5

COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

 

 

 

Section 5.01.

Power of Attorney

29

Section 5.02.

No Duty on the Part of Collateral Agent or Secured Parties

30

 

ARTICLE 6

REMEDIES

 

 

 

Section 6.01.

Generally

30

Section 6.02.

Investment Related Property

32

Section 6.03.

Intellectual Property

33

Section 6.04.

Cash Proceeds

35

Section 6.05.

Application of Proceeds

35

 

i

--------------------------------------------------------------------------------


 

ARTICLE 7

COLLATERAL AGENT

 

ARTICLE 8

CONTINUING SECURITY INTEREST; TRANSFER OF NOTES; TERMINATION AND RELEASES

 

ARTICLE 9

STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM

 

ARTICLE 10

MISCELLANEOUS

 

SCHEDULES:

 

SCHEDULE 3.1 — GENERAL INFORMATION
SCHEDULE 3.3 — INVESTMENT RELATED PROPERTY
SCHEDULE 3.4 — DESCRIPTION OF MATERIAL CONTRACT
SCHEDULE 3.5 — INTELLECTUAL PROPERTY

 

EXHIBITS:

 

EXHIBIT A — PLEDGE SUPPLEMENT
EXHIBIT B — COPYRIGHT SECURITY INTEREST ASSIGNMENT
EXHIBIT C — PATENT SECURITY INTEREST ASSIGNMENT
EXHIBIT D — TRADEMARK SECURITY INTEREST ASSIGNMENT

 

ii

--------------------------------------------------------------------------------


 

This Security Agreement, dated as of June 23, 2017 (this “Agreement”), by and
among OPPENHEIMER HOLDINGS INC., a Delaware corporation (the “Company”) and each
of the Subsidiary Guarantors referred to below (together with the Company, each
a “Grantor” and, collectively together with any Additional Grantors, as defined
herein, the “Grantors”) in favor of THE BANK OF NEW YORK MELLON TRUST COMPANY,
N.A., in its capacity as collateral agent for the Secured Parties (in such
capacity, together with its successors and assigns in such capacity, if any, the
“Collateral Agent”).

 

RECITALS

 

WHEREAS, reference is made to that certain Indenture, dated as of June 23, 2017
(as it may be amended, restated, supplemented or otherwise modified from time to
time, the “Indenture”), by and among the Company, as issuer, the guarantors
party thereto (the “Subsidiary Guarantors”) and The Bank of New York Mellon
Trust Company, N.A., as trustee (in such capacity, the “Trustee”), providing for
the issuance of 6.75% Senior Secured Notes due 2022 (the “Notes”) of the
Company, all as contemplated therein (the holders from time to time of the Notes
being referred to herein as the “Noteholders”).

 

WHEREAS, pursuant to the Subsidiary Guarantees (as defined in the Indenture),
each Subsidiary Guarantor has jointly and severally guaranteed to the Secured
Parties the payment when due of all the Obligations (as defined in the
Indenture);

 

WHEREAS, it is a condition precedent to the issuance of the Notes by the Company
that each Grantor shall have executed and delivered to the Collateral Agent this
Agreement;

 

WHEREAS, each Grantor will obtain benefits from the issuance of the Notes by the
Company under the Indenture and, accordingly, desires to execute this Agreement
in order to satisfy the condition described in the preceding recital;

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt of which are hereby acknowledged, the parties hereto
jointly and severally agree, with the Collateral Agent, for the benefit of the
Secured Parties, as follows:

 

ARTICLE 1
DEFINITIONS; GRANT OF SECURITY

 

Section 1.01.                          General Definitions.  In this Agreement,
the following terms shall have the following meanings:

 

“Account” shall mean an “account” as defined in Article 9 of the UCC.

 

“Account Debtor” shall mean each Person who is obligated on an Account, Chattel
Paper, General Intangible, Receivable or any Supporting Obligation related
thereto.

 

“Additional Grantors” shall have the meaning assigned in Section 4.02.

 

“Agreement” shall have the meaning set forth in the preamble.

 

1

--------------------------------------------------------------------------------


 

“Assigned Agreements” shall mean all agreements and contracts to which such
Grantor is a party as of the date hereof, or to which such Grantor becomes a
party after the date hereof, including each Material Contract, as each such
agreement may be amended, supplemented or otherwise modified from time to time.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
banking institutions are authorized or required by law to close in New York City
or the city in which the Trustee’s designated corporate trust office is located.

 

“Cash Proceeds” shall have the meaning assigned in Section 6.04.

 

“Chattel Paper” shall mean “chattel paper” as defined in Article 9 of the UCC,
including “electronic chattel paper” or “tangible chattel paper”, as each term
is defined in Article 9 of the UCC.

 

“Collateral” shall have the meaning assigned in Section 1.03.

 

“Collateral Agent” shall have the meaning set forth in the preamble.

 

“Collateral Records” shall mean books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and related data processing
software and similar items.

 

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

 

“Commodities Accounts” (i) shall mean all “commodity accounts” as defined in
Article 9 of the UCC and (ii) shall include all of the accounts listed on
Schedule 3.3 under the heading “Commodities Accounts” (as such schedule may be
amended or supplemented from time to time).

 

“Copyright Licenses” shall mean any and all agreements providing for the
granting of any right in or to Copyrights (whether such Grantor is licensee or
licensor thereunder).

 

“Copyright Security Agreement” shall mean a security agreement substantially in
the form of Exhibit B.

 

“Copyrights” shall mean all United States and foreign copyrights, whether
registered or unregistered, now or hereafter in force throughout the world, all
registrations and applications therefor including the applications and
registrations referred to in Schedule 3.5 (as such schedule may be amended or
supplemented from time to time), all rights corresponding thereto throughout the
world, all extensions and renewals of any thereof, the right to sue for past,
present and future infringements of any of the foregoing, and all proceeds of
the foregoing, including licenses, royalties, income, payments, claims, damages,
and proceeds of suit.

 

“Counterpart Agreement” has the meaning ascribed to such term in Section 4.02.

 

2

--------------------------------------------------------------------------------


 

“Deposit Account Control Agreement” shall mean a deposit account control
agreement in a form satisfactory to the Collateral Agent.

 

“Deposit Accounts” (i) shall mean all “deposit accounts” as defined in Article 9
of the UCC and (ii) shall include all of the accounts listed on Schedule
3.3(A) under the heading “Deposit Accounts” (as such schedule may be amended or
supplemented from time to time).

 

“Documents” shall mean all “documents” as defined in Article 9 of the UCC.

 

“Equipment” shall mean:  (i) all “equipment” as defined in Article 9 of the UCC,
(ii) all machinery, manufacturing equipment, data processing equipment,
computers, office equipment, furnishings, furniture, appliances, fixtures and
tools (in each case, regardless of whether characterized as equipment under the
UCC) and (iii) all accessions or additions thereto, all parts thereof, whether
or not at any time of determination incorporated or installed therein or
attached thereto, and all replacements therefor, wherever located, now or
hereafter existing, including any fixtures.

 

“Excluded Property” shall have the meaning assigned in Section 1.04.

 

“General Intangibles” (i) shall mean all “general intangibles” as defined in
Article 9 of the UCC, including “payment intangibles” also as defined in
Article 9 of the UCC and (ii) shall include all interest rate or currency
protection or hedging arrangements, all tax refunds, all licenses, permits,
concessions and authorizations, all Assigned Agreements and all Intellectual
Property (in each case, regardless of whether characterized as general
intangibles under the UCC).

 

“Goods” (i) shall mean all “goods” as defined in Article 9 of the UCC and
(ii) shall include all Inventory and Equipment (in each case, regardless of
whether characterized as goods under the UCC).

 

“Grantor” shall have the meaning set forth in the preamble.

 

“Indenture” shall have the meaning set forth in the recitals hereto.

 

“Instruments” shall mean all “instruments” as defined in Article 9 of the UCC.

 

“Insurance” shall mean:  (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.

 

“Intellectual Property” means all intellectual property and similar intangible
property of any Grantor of every kind and nature now owned or hereafter acquired
by any Grantor, including inventions, designs, Patents, Copyrights, Licenses,
Trademarks, trade secrets, confidential or proprietary technical and business
information, know-how, show-how or other data or information, software and
databases and all embodiments or fixations thereof and related documentation,
registrations and franchises, and all additions, improvements and accessions to,
and books and records describing or used in connection with, any of the
foregoing.

 

3

--------------------------------------------------------------------------------


 

“Intellectual Property Collateral” shall mean the Intellectual Property included
in the Collateral.

 

“Intellectual Property Security Agreements” shall mean Copyright Security
Agreements, Patent Security Agreements, and Trademark Security Agreements.

 

“Intercompany Indebtedness” shall mean all Indebtedness of any Grantor to any
other Grantor.

 

“Intercreditor Agreement” shall have the meaning ascribed to such term in the
Indenture.

 

“Inventory” shall mean all “inventory” as defined in Article 9 of the UCC.

 

“Investment Related Property” shall mean:  (i) all “investment property” (as
such term is defined in Article 9 of the UCC) and (ii) all of the following
(regardless of whether classified as investment property under the UCC):  all
Pledged Equity Interests, Pledged Debt, Securities Accounts, Commodities
Accounts, Deposit Accounts and certificates of deposit.

 

“Issue Date” shall mean the date on which the Notes are originally issued under
the Indenture.

 

“Licenses” shall mean all Copyright Licenses, Patent Licenses, Trademark
Licenses and Trade Secret Licenses.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets or financial condition of the Grantors, taken as
a whole, (b) the ability of the Grantors to perform their obligations hereunder
or under any other Notes Document or (c) the rights and remedies of the Trustee,
the Collateral Agent or any Noteholder hereunder or under any other Notes
Document.

 

“Material Contract” means (a) each “material definitive agreement” (as such term
is defined in Item 1.01 of Form 8-K under the Securities Exchange Act) not made
in the ordinary course of business to which the Borrower or any of its
Subsidiaries is a party, (b) any employment, stock option, defined compensation
or similar agreement with Jeffrey Alfano, A.G. Lowenthal, Dennis McNamara, R.S.
Lowenthal, Mark Whaley, Bryan McKigney and John Benedetto or (c) any agreement
pursuant to which any Grantor is or may be obligated to pay or entitled to
receive more than $10,000,000 per annum.

 

“Material Impairment” shall mean a material adverse effect on the value of the
Collateral, or the rights of any Secured Party in respect thereof, including the
rights to levy legal process or to sell the Collateral upon foreclosure.

 

“Money” shall mean all “money” as defined in the UCC.

 

“Noteholders” shall have the meaning set forth in the recitals hereto.

 

“Notes” shall have the meaning set forth in the recitals hereto.

 

4

--------------------------------------------------------------------------------


 

“Notes Documents” shall mean, collectively, the Indenture, the Subsidiary
Guarantees, the Security Documents and all other agreements, instruments, and
documents now or hereafter executed and or delivered by any Grantor to the
Collateral Agent or any other Secured Party in order to evidence the Secured
Obligations, as each may be amended, restated supplemented or otherwise modified
from time to time.

 

“Patent Security Agreement” shall mean a security agreement substantially in the
form of Exhibit C.

 

“Patent Licenses” shall mean all agreements providing for the granting of any
right in or to Patents (whether such Grantor is licensee or licensor
thereunder).

 

“Patents” shall mean all United States and foreign patents and applications for
letters patent throughout the world, including, but not limited to each patent
and patent application referred to in Schedule 3.5 (as such schedule may be
amended or supplemented from time to time), all reissues, divisions,
continuations, continuations-in-part, extensions and reexaminations of any of
the foregoing, all rights corresponding thereto throughout the world, and all
proceeds of the foregoing including licenses, royalties, income, payments,
claims, damages, and proceeds of suit and the right to sue for past, present and
future infringements of any of the foregoing.

 

“Payment Intangibles” shall mean all “payment intangibles” as defined in
Article 9 of the UCC.

 

“Permitted Lien” shall have the meaning ascribed to such term in the Indenture.

 

“Pledge Supplement” shall mean any supplement to this agreement in substantially
the form of Exhibit A with such changes thereon as the Collateral Agent may
agree.

 

“Pledged Debt” shall mean all monetary obligations owed to a Grantor evidenced
by an instrument or a certificated security owed to such Grantor, including all
Intercompany Indebtedness and all Indebtedness described on Schedule
3.3(A) under the heading “Pledged Debt” (as such schedule may be amended or
supplemented from time to time), issued by the obligors named therein, the
instruments evidencing such monetary obligations, and all interest, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such monetary obligations.

 

“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests and Pledged Trust Interests.

 

“Pledged LLC Interests” shall mean all interests acquired in any limited
liability company including all limited liability company interests listed on
Schedule 3.3(A) under the heading “Pledged LLC Interests” (as such schedule may
be amended or supplemented from time to time) and the certificates, if any,
representing such limited liability company interests and any interest of such
Grantor on the books and records of such limited liability company or on the
books and records of any securities intermediary pertaining to such interest and
all dividends or other distributions from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests.

 

5

--------------------------------------------------------------------------------


 

“Pledged Partnership Interests” shall mean all interests acquired in any general
partnership, limited partnership, limited liability partnership or other
partnership including all partnership interests listed on Schedule 3.3(A) under
the heading “Pledged Partnership Interests” (as such schedule may be amended or
supplemented from time to time) and the certificates, if any, representing such
partnership interests and any interest of such Grantor on the books and records
of such partnership or on the books and records of any securities intermediary
pertaining to such interest and all dividends or other distributions from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such partnership interests.

 

“Pledged Stock” shall mean all shares of capital stock owned by such Grantor,
including all shares of capital stock described on Schedule 3.3(A) under the
heading “Pledged Stock” (as such schedule may be amended or supplemented from
time to time), and the certificates, if any, representing such shares and any
interest of such Grantor in the entries on the books of the issuer of such
shares or on the books of any securities intermediary pertaining to such shares,
and all dividends or other distributions from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
shares.

 

“Pledged Trust Interests” shall mean all interests acquired in a Delaware
business trust or other statutory trust including all trust interests listed on
Schedule 3.3(A) under the heading “Pledged Trust Interests” (as such schedule
may be amended or supplemented from time to time) and the certificates, if any,
representing such trust interests and any interest of such Grantor on the books
and records of such trust or on the books and records of any securities
intermediary pertaining to such interest and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such trust interests.

 

“Proceeds” shall mean:  (i) all “proceeds” as defined in Article 9 of the UCC,
(ii) payments or distributions made with respect to any Investment Related
Property and (iii) whatever is receivable or received when Collateral or
proceeds are sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.

 

“Receivables” shall mean all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including all
such rights constituting or evidenced by any Account, Chattel Paper or
Instrument, together with all of Grantor’s rights, if any, in any goods or other
property giving rise to such right to payment and all Collateral Support and
Supporting Obligations related thereto and all Receivables Records.

 

“Receivables Records” shall mean (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including all tapes, cards, computer tapes, computer discs, computer runs,
record keeping systems and other papers and documents relating to the
Receivables, whether in the possession or under the control of Grantor or any
computer bureau or agent from time to time acting for Grantor or otherwise,
(iii) all evidences of the filing of financing statements and the registration
of other instruments in connection therewith, and amendments,

 

6

--------------------------------------------------------------------------------


 

supplements or other modifications thereto, notices to other creditors or
secured parties, and certificates, acknowledgments, or other writings, including
lien search reports, from filing or other registration officers, (iv) all credit
information, reports and memoranda relating thereto and (v) all other written
forms of information related in any way to the foregoing or any Receivable.

 

“Records” shall mean all “records” as defined in Article 9 of the UCC.

 

“Secured Obligations” shall have the meaning assigned in Section 2.01.

 

“Secured Parties” shall have the meaning ascribed to such term in the Indenture.

 

“Securities Account Control Agreement” shall mean a securities account control
agreement in a form satisfactory to the Collateral Agent.

 

“Securities Accounts” (i) shall mean all “securities accounts” as defined in
Article 8 of the UCC and (ii) shall include all of the accounts listed on
Schedule 3.3(A) under the heading “Securities Accounts” (as such schedule may be
amended or supplemented from time to time).

 

“Securities Entitlements” shall mean all “securities entitlements” as such term
is defined in Article 8 of the UCC.

 

“Supporting Obligations” shall mean all “supporting obligations” as such term is
defined in Article 9 of the UCC.

 

“Tax Code” shall mean the United States Internal Revenue Code of 1986, as
amended from time to time.

 

“Trademark” means:  (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos, brand names, trade dress, prints and labels on which any of the foregoing
have appeared or appear, package and other designs, and all other source or
business identifiers, and all general intangibles of like nature, and the rights
in any of the foregoing which arise under applicable law, (ii) the goodwill of
the business symbolized thereby or associated with each of them, (iii) all
registrations and applications in connection therewith, including registrations
and applications in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, including those described in
Schedule 1 to any Trademark Security Agreement, (iv) all renewals of any of the
foregoing, (v) all claims for, and rights to sue for, past or future
infringements of any of the foregoing and (vi) all income, royalties, damages
and payments now or hereafter due or payable with respect to any of the
foregoing, including damages and payments for past or future infringements
thereof.

 

“Trademark Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trademarks (whether such Grantor is licensee or
licensor thereunder).

 

“Trademark Security Agreement” shall mean a security agreement substantially in
the form of Exhibit D.

 

7

--------------------------------------------------------------------------------


 

“Trade Secrets” means confidential and proprietary information, trade secrets
and know-how, including, without limitation, processes, schematics, databases,
formulae, drawings, prototypes, models, designs and customer lists.

 

“Trade Secret Licenses” shall mean any and all agreements providing for the
granting of any right in or to Trade Secrets (whether such Grantor is licensee
or licensor thereunder).

 

“Uncertificated Securities Control Agreement” shall mean an agreement in form
and substance reasonably satisfactory to the Collateral Agent pursuant to which
such issuer agrees to comply with the Collateral Agent’s instructions with
respect to such uncertificated security without further consent by such Grantor.

 

“Uniform Commercial Code” or “UCC” means the New York Uniform Commercial Code as
in effect from time to time, provided that, if perfection or the effect of
perfection or non-perfection or the priority of any security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, “Uniform Commercial Code” or
“UCC” means the Uniform Commercial Code as in effect from time to time in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.

 

Section 1.02.                          Definitions; Interpretation.  All
capitalized terms used herein (including the preamble and recitals hereto) and
not otherwise defined herein shall have the meanings ascribed thereto in the
Indenture or, if not defined therein, in the UCC.  References to “Sections,”
“Exhibits” and “Schedules” shall be to Sections, Exhibits and Schedules, as the
case may be, of this Agreement unless otherwise specifically provided. 
Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose or be given any substantive effect.  Any of the terms defined herein
may, unless the context otherwise requires, be used in the singular or the
plural, depending on the reference.  The use herein of the word “include” or
“including”, when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter. 
If any conflict or inconsistency exists between this Agreement and the
Indenture, the Indenture shall govern.  All references herein to provisions of
the UCC shall include all successor provisions under any subsequent version or
amendment to any Article of the UCC.

 

Section 1.03.                          Grant of Security.  Each Grantor hereby
grants to the Collateral Agent for the ratable benefit of the Secured Parties a
security interest in and continuing lien on, all of such Grantor’s right, title
and interest in, to and under all personal property of such Grantor including,
but not limited to the following, in each case whether now owned or existing or
hereafter acquired or arising and wherever located (all of which, except as
provided in Section 1.04, being hereinafter collectively referred to as the
“Collateral”):

 

(a)                                 Accounts;

 

8

--------------------------------------------------------------------------------


 

(b)                                 Chattel Paper;

 

(c)                                  Documents;

 

(d)                                 General Intangibles;

 

(e)                                  Goods;

 

(f)                                   Instruments;

 

(g)                                  Insurance;

 

(h)                                 Investment Related Property;

 

(i)                                     Money;

 

(j)                                    Receivables and Receivable Records;

 

(k)                                 all Collateral Records, Collateral Support
and Supporting Obligations relating to any of the foregoing; and

 

(l)                                     all Proceeds, products, accessions,
rents and profits of or in respect of any of the foregoing.

 

Section 1.04.                          Certain Limited Exclusions. 
Notwithstanding anything contained in Section 1.03 hereof or anything else
herein to the contrary, in no event shall the security interest granted hereby
in the Collateral attach to any of such Grantor’s right, title or interest in
(collectively, the “Excluded Property”):

 

(a)                                 any asset or property right of any Grantor
of any nature:

 

(i)                                     if the grant of such security interest
shall constitute or result in (x) the abandonment, invalidation or rendering
unenforceable of such asset or property right, or the Company’s or any
Subsidiary Guarantor’s loss of use of such asset or property right or (y) a
breach, termination or default under any lease, license, contract, property
right, permit or agreement (other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable law (including the U.S. Bankruptcy Code) or principles of
equity) to which the Company or such Subsidiary Guarantor is party; or

 

(ii)                                  to the extent that any applicable law or
regulation prohibits the creation of a security interest thereon (other than to
the extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law or
principles of equity);

 

9

--------------------------------------------------------------------------------


 

(b)                                 Equity Interests of each class of voting
equity interests issued by any first-tier Subsidiary that is not a Domestic
Subsidiary in excess of 65% of such class of voting Equity Interests issued by
such first-tier Subsidiary and all the Equity Interests in Oppenheimer
Cooperative U.A., an entity formed under the laws of the Netherlands;

 

(c)                                  Capital Stock issued by (i) Oppenheimer
Trust Company of Delaware, a corporation formed under the laws of Delaware,
Oppenheimer Multifamily Housing & Healthcare Finance Inc., a corporation formed
under the laws of Pennsylvania, and Oppenheimer Cooperative U.A., an entity
formed under the laws of the Netherlands, (ii) any Foreign Subsidiary that is
not a first-tier Foreign Subsidiary and (iii) in the case of Capital Stock
issued by any Subsidiary, only to the extent that the value thereof, together
with the value of all promissory notes or other instruments payable by such
Subsidiary constituting Collateral, equals 20% or more of the Notes plus the
principal amount at maturity of any other collateral permitted to be taken into
consideration in determining whether separate financial information with respect
to the issuer thereof would be required to be filed pursuant to Rule 3-16 of
Regulation S-X;

 

(d)                                 promissory notes or other instruments
payable by any Subsidiary, to the extent that the value thereof, together with
the value of all Capital Stock of such Subsidiary constituting Collateral,
equals 20% or more of the Notes plus the principal amount at maturity of any
other collateral permitted to be taken into consideration in determining whether
separate financial information with respect to the issuer thereof would be
required to be filed pursuant to Rule 3-16 of Regulation S-X;

 

(e)                                  any foreign intellectual property and any
assets located outside the United States to the extent a Lien on such assets
cannot be perfected by the filing of UCC financing statements;

 

(f)                                   any applications for Trademarks filed in
the United States Patent and Trademark Office (the “PTO”) pursuant to 15 U.S.C.
§ 1051 Section 1(b) unless and until acceptable evidence of use of the Trademark
in interstate commerce has been filed with, and accepted by, the PTO pursuant to
15 U.S.C. § 1051 Section 1(c) or Section 1(d);

 

(g)                                  (i) Deposit Accounts and Securities Account
the balance of which consists exclusively of (x) withheld income taxes and
federal, state or local employment taxes in such amounts as are required to be
paid to the United States Internal Revenue Service or state or local government
agencies within the following two months with respect to employees of any
Grantor and (y) amounts required to be paid over to an employee benefit plan
pursuant to United States Department of Labor Reg. Sec. 2510.3-102 on behalf of
or for the benefit of employees of any Grantor, and (ii) all segregated deposit
accounts constituting (and the balance of which consists solely of funds set
aside in connection with) tax accounts, payroll accounts and trust accounts;

 

(h)                                 cash and cash equivalents maintained in any
account of any Subsidiary Guarantor that is an investment adviser registered
under the Investment Advisers Act of 1940, as amended, so long as such account
is maintained to satisfy qualified professional asset manager requirements under
ERISA;

 

10

--------------------------------------------------------------------------------


 

(i)                                     Deposit Accounts and Securities Accounts
to the extent the aggregate value of assets therein does not exceed $2.0
million;

 

(j)                                    motor vehicles, aircraft and other assets
in which a Lien may be perfected only through compliance with a non-UCC
certificate of title statute of any state of the United States of America or the
District of Columbia, letter of credit rights and commercial tort claims;

 

(k)                                 Equipment leased by the Company or any of
its Subsidiaries under a lease that prohibits the granting of a Lien on such
equipment;

 

(l)                                     any leasehold improvements to the extent
that the grant of a security interest therein would violate the related lease;

 

(m)                             assets subject to a purchase money lien,
capitalized lease obligation or similar arrangement, in each case as permitted
by the Indenture, to the extent that the contract or other agreement in which
such Lien is granted (or the documentation providing for such capitalized lease
obligation or similar arrangement) prohibits such assets from being Collateral
and only for so long as such Lien remains outstanding;

 

(n)                                 Capital Stock of or Equity Interests in any
Person other than Wholly Owned Subsidiaries to the extent not permitted by the
terms of such Person’s organizational documents;

 

(o)                                 any property and assets the pledge of which
(i) is prohibited or restricted by applicable law, rule or regulation or
(ii) would require governmental consent, approval, license or authorization;

 

(p)                                 Excluded Real Property or any fixtures
affixed to any real property to the extent (A) such real property does not
constitute Collateral and (B) security interest in such fixtures may not be
perfected by a UCC or similar financing statement in the jurisdiction of
organization of the Company or the applicable Subsidiary Guarantor; and

 

(q)                                 Proceeds and products of any and all of the
foregoing excluded assets described in clauses (a) through (p) above only to the
extent such Proceeds and products would constitute property or assets of the
type described in clauses (a) through (p) above.

 

ARTICLE 2
SECURITY FOR OBLIGATIONS; GRANTORS REMAIN LIABLE

 

Section 2.01.                          Security for Obligations.  The security
interests created by this Agreement secure, and the Collateral is collateral
security for, the prompt and complete payment or performance in full when due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including the payment of amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a) (and any successor provision thereof)), of all Notes
Obligations with respect to every Grantor (the “Secured Obligations”).

 

11

--------------------------------------------------------------------------------


 

Section 2.02.                          Grantors Remain Liable.

 

(a)                                 Anything contained herein to the contrary
notwithstanding, but subject to the transfer of Pledged Equity Interests to the
Collateral Agent or its nominee upon foreclosure or other analogous enforcement
procedure:

 

(i)                                     each Grantor shall remain liable under
any partnership agreement or limited liability company agreement relating to any
Pledged Partnership Interest or Pledged LLC Interest, any Assigned Agreement
and/or any other contracts and agreements included in the Collateral, to the
extent set forth therein, to perform all of its duties and obligations
thereunder to the same extent as if this Agreement had not been executed;

 

(ii)                                  the exercise by the Collateral Agent of
any of its rights hereunder shall not release any Grantor from any of its duties
or obligations under the contracts and agreements included in the Collateral;
and

 

(iii)                               neither the Collateral Agent nor any
Noteholder shall have any obligation or liability under any partnership
agreement or limited liability company agreement relating to any Pledged
Partnership Interests or Pledged LLC Interests, any Assigned Agreement or any
other contracts and agreements included in the Collateral by reason of this
Agreement, nor shall the Collateral Agent or any Noteholder be obligated to
perform any of the obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.

 

(b)                                 Neither the Collateral Agent, any Noteholder
nor any purchaser at a foreclosure sale under this Agreement shall be obligated
to assume any obligation or liability under any partnership agreement or limited
liability company agreement relating to any Pledged Partnership Interests or
Pledged LLC Interests, any Assigned Agreement or any other contracts and
agreements included in the Collateral unless the Collateral Agent, any
Noteholder or any such purchaser otherwise expressly agrees in writing to assume
any or all of said obligations.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES AND COVENANTS

 

Section 3.01.                          Generally.

 

(a)                                 Representations and Warranties.  Each
Grantor jointly and severally represents and warrants as follows:

 

(i)                                     it owns the Collateral purported to be
owned by it or otherwise has the rights it purports to have in each item of
Collateral and, as to all Collateral whether now existing or hereafter acquired,
in each case free and clear of any and all Liens, rights or claims of all other
Persons other than Permitted Liens and minor defects in title that do not
interfere with its ability to conduct its business as conducted on the date
hereof or to use such assets for their intended purposes;

 

12

--------------------------------------------------------------------------------


 

(ii)                                  the full legal name of such Grantor is as
set forth on Schedule 3.1(A) and it has not done in the last five years, and
does not do, business under any other name (including any trade-name or
fictitious business name) except for those names set forth on Schedule
3.1(B) (as such schedule may be amended or supplemented from time to time);

 

(iii)                               it has indicated on Schedule 3.1(A) (as such
schedule may be amended or supplemented from time to time):  (A) the type of
organization of such Grantor, (B) the jurisdiction of organization of such
Grantor, (C) the chief executive office or sole place of business of such
Grantor and (D) the Federal Taxpayer Identification Number, if any, of such
Grantor;

 

(iv)                              except as provided on Schedule 3.1(C), it has
not changed its name, jurisdiction of organization, Federal Taxpayer
Identification Number, chief executive office or sole place of business or its
corporate structure in any way (e.g., by merger, consolidation, change in
corporate form or otherwise) within the past five years;

 

(v)                                 upon the filing of UCC-1 financing
statements naming each Grantor as “debtor” and the Collateral Agent as “secured
party” and describing the Collateral in the filing offices set forth opposite
such Grantor’s name on Schedule 3.1(D) hereof (as such schedule may be amended
or supplemented from time to time), together with the recording in the PTO and
the U.S. Copyright Office of the Intellectual Property Security Agreements, and
compliance with the other requirements of Article 3 of this Agreement, all
actions and consents necessary to create and perfect first priority security
interests in all of the Collateral (to the extent such perfection and priority
may be achieved by filings made in the United States) will have been made or
obtained and the security interests granted to the Collateral Agent hereunder
will constitute valid and perfected (to the extent such perfection and priority
may be achieved by filings made in the United States) first priority security
interests in all of the Collateral; provided that, additional filings in the PTO
and the U.S. Copyright Office may be necessary to perfect the Collateral Agent’s
security interest in Patents, Trademarks and Copyrights that are the subject of
a registration or application and that are acquired by Grantors after the date
hereof;

 

(vi)                              other than the financing statements filed in
favor of the Collateral Agent, no effective UCC financing statement, fixture
filing or other instrument similar in effect under any applicable law covering
all or any part of the Collateral is on file in any filing or recording office
except for (A) financing statements for which proper termination statements have
been filed (or will be filed promptly on or after the date hereof) and
(B) financing statements, fixture filings or other instruments similar in effect
filed in connection with Permitted Liens;

 

(vii)                           except as has been obtained, no authorization,
approval or other action by, and no notice to or filing with, any Governmental
Authority or regulatory body is required for either (A) the pledge or grant by
such Grantor of the Liens purported to be created in favor of the Collateral
Agent hereunder or (B) subject to the Intercreditor Agreement (if applicable)
and Section 3.03(e), the exercise by Collateral Agent of any rights or remedies
in respect of any Collateral (whether specifically granted or created

 

13

--------------------------------------------------------------------------------


 

hereunder or created or provided for by applicable law), except (1) for the
filings contemplated by clause (v) above and (2) as may be required, in
connection with the disposition of any Investment Related Property, by laws
generally affecting the offering and sale of Securities; and

 

(viii)                        except as could not reasonably be expected to
result in a Material Impairment, all information supplied by such Grantor with
respect to the Collateral (taken as a whole) is accurate and complete in all
material respects.

 

(b)                                 Covenants and Agreements.  Each Grantor
hereby covenants and agrees that until the payment in full of all Secured
Obligations:

 

(i)                                     [Reserved];

 

(ii)                                  it shall not produce, use or permit any
Collateral to be used (A) in violation of any provision of this Agreement or
(B) except as could not reasonably be expected to result in a Material
Impairment, unlawfully or in material violation of any applicable material
statute, regulation or ordinance or any policy of insurance covering the
Collateral;

 

(iii)                               it shall not change its name, type of
organization, jurisdiction of organization, Federal Taxpayer Identification
Number or corporate structure in any way (e.g., by merger, consolidation, change
in corporate form or otherwise) unless it shall (A) promptly after such change
or establishment notify the Collateral Agent in writing, by executing and
delivering to the Collateral Agent a completed Pledge Supplement, substantially
in the form of Exhibit A attached hereto, together with all Supplements to
Schedules thereto, of any such change or establishment, identifying such new
proposed name, jurisdiction of organization, Federal Taxpayer Identification
Number or corporate structure and providing the Collateral Agent with copies of
any relevant filings and such other information in connection therewith as is
necessary to maintain the perfection of any Lien and (B) take all actions
required by applicable law, to maintain the continuous validity, perfection and
the same or better priority of the Collateral Agent’s security interest in the
Collateral intended to be granted and agreed to hereby;

 

(iv)                              to the extent required by the Indenture, it
shall pay promptly when due all property and other taxes, assessments and
governmental charges or levies imposed upon, and all claims (including claims
for labor, materials and supplies) against, the Collateral, except to the extent
the validity thereof is being contested in good faith;

 

(v)                                 it shall not sell, transfer or assign (by
operation of law or otherwise) any Collateral except as permitted under
Section 4.10 of the Indenture; and

 

(vi)                              unless and until all of the Equity Interests
of and intercompany notes issued by Oppenheimer & Co. Inc. are pledged as
Collateral without regard to the limitation described in Section 1.04(c) or (d),
Oppenheimer & Co. Inc. shall remain a direct Wholly Owned Subsidiary of Viner
Finance Inc. and the Company shall not permit such Equity Interests or
intercompany loans to be subject to other Liens.

 

14

--------------------------------------------------------------------------------


 

Section 3.02.                          Receivables.

 

(a)                                 Representations and Warranties.  Each
Grantor represents and warrants that no Receivable in excess of $5,000,000
individually or $10,000,000 in the aggregate is evidenced by, or constitutes, an
Instrument or Chattel Paper which has not been delivered to, or otherwise
subjected to the control of, the Collateral Agent to the extent required by, and
in accordance with Section 3.02(c).

 

(b)                                 Covenants and Agreements:  Each Grantor
hereby covenants and agrees that until the payment in full of all Secured
Obligations:

 

(i)                                     it shall keep and maintain at its own
cost and expense satisfactory and complete records of the Receivables in its
reasonable business judgment and consistent with its past practice including,
but not limited to, the originals of all documentation with respect to all such
Receivables and records of all payments received and all credits granted on such
Receivables, all merchandise returned and all other dealings therewith;

 

(ii)                                  it shall not amend, modify, terminate or
waive any provision of any Receivable in any manner that could reasonably be
expected to have a Material Adverse Effect.  Other than in the ordinary course
of business as generally conducted by it and, except as otherwise provided in
subsection (iii) below, during the continuance of an Event of Default, such
Grantor shall not (A) grant any extension or renewal of the time of payment of
any Receivable, (B) compromise or settle any dispute, claim or legal proceeding
with respect to any Receivable for less than the total unpaid balance thereof,
(C) release, wholly or partially, any Person liable for the payment thereof, or
(D) allow any credit or discount thereon;

 

(iii)                               except as otherwise provided in this
subsection, each Grantor shall continue to collect all amounts due or to become
due to such Grantor under the Receivables and any Supporting Obligation and
diligently exercise each material right it may have under any Receivable, any
Supporting Obligation or Collateral Support, in each case, at its own expense,
and in connection with such collections and exercise, such Grantor shall take
such action as such Grantor or after the occurrence and during the continuance
of an Event of Default, the Collateral Agent (acting pursuant to the direction
it receives under the Indenture), may deem necessary or advisable. 
Notwithstanding the foregoing, subject to the Intercreditor Agreement (if
applicable), the Collateral Agent shall have the right at any time during the
continuance of an Event of Default to notify, or require any Grantor to notify,
any Account Debtor of the Collateral Agent’s security interest in the
Receivables and any Supporting Obligation and, in addition, at any time
following delivery by the Trustee to the Company of notice of an Event of
Default, the Collateral Agent may (acting at the written direction of Holders
owning a majority of the aggregate outstanding principal amount of the Notes),
subject to the Intercreditor Agreement (if applicable) (A) direct the Account
Debtors under any Receivables to make payment of all amounts due or to become
due to such Grantor thereunder directly to the Collateral Agent; (B) notify, or
require any Grantor to notify, each Person maintaining a lockbox or similar
arrangement to which Account Debtors under any Receivables have been directed to
make payment to remit all amounts representing collections on checks

 

15

--------------------------------------------------------------------------------


 

and other payment items from time to time sent to or deposited in such lockbox
or other arrangement directly to the Collateral Agent; and (C) enforce, at the
expense of such Grantor, collection of any such Receivables and to adjust,
settle or compromise the amount or payment thereof, in the same manner and to
the same extent as such Grantor might have done.  If the Collateral Agent
notifies any Grantor that it has elected to collect the Receivables in
accordance with the preceding sentence, any payments of Receivables received by
such Grantor shall be promptly deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Collateral Agent if required, in
a Securities Account or Deposit Account maintained under the sole dominion and
control of the Collateral Agent, and until so turned over, all amounts and
proceeds (including checks and other instruments) received by such Grantor in
respect of the Receivables, any Supporting Obligation or Collateral Support
shall be received in trust for the benefit of the Collateral Agent hereunder and
shall be segregated from other funds of such Grantor and such Grantor shall not
adjust, settle or compromise the amount or payment of any Receivable, or release
wholly or partly any Account Debtor or obligor thereof, or allow any credit or
discount thereon; and

 

(iv)                              it shall use commercially reasonable efforts
to keep in full force and effect any Supporting Obligation or Collateral Support
relating to any Receivable.

 

(c)                                  Delivery and Control of Receivables.  With
respect to any Receivables in excess of $5,000,000 individually or $10,000,000
in the aggregate that are evidenced by, or constitute, Chattel Paper or
Instruments, each Grantor shall, subject to the Intercreditor Agreement (if
applicable), cause each originally executed copy thereof to be delivered to the
Collateral Agent (or its agent or designee) appropriately indorsed to the
Collateral Agent or indorsed in blank:  (i) with respect to any such Receivables
in existence on the date hereof, on or prior to the date hereof, and (ii) with
respect to any such Receivables hereafter arising, within ten days of such
Grantor acquiring rights therein.  With respect to any Receivables in excess of
$5,000,000 individually or $10,000,000 in the aggregate which would constitute
“electronic chattel paper” under Article 9 of the UCC, each Grantor shall,
subject to the Intercreditor Agreement (if applicable), take all steps necessary
to give the Collateral Agent control over such Receivables (within the meaning
of Section 9-105 of the UCC):  (i) with respect to any such Receivables in
existence on the date hereof, on or prior to the date hereof and (ii) with
respect to any such Receivables hereafter arising, within ten Business Days of
such Grantor acquiring rights therein.  During the continuance of an Event of
Default, any Receivable that is evidenced by, or constitutes, Chattel Paper or
Instruments not otherwise required to be delivered or subjected to the control
of the Collateral Agent in accordance with this subsection (c) shall be
delivered or subjected to such control upon request of the Collateral Agent
(acting at the written direction of Holders owning a majority of the aggregate
outstanding principal amount of the Notes) at any time following delivery by the
Trustee to the Company of notice of an Event of Default.

 

16

--------------------------------------------------------------------------------


 

Section 3.03.                          Investment Related Property.

 

(a)                                 Representations and Warranties.  Each
Grantor hereby represents and warrants as follows:

 

(i)                                     Schedule 3.3(A) (as such schedule may be
amended or supplemented from time to time) sets forth under the headings
“Pledged Stock,” “Pledged LLC Interests,” “Pledged Partnership Interests” and
“Pledged Trust Interests,” respectively, all of the Pledged Stock, Pledged LLC
Interests, Pledged Partnership Interests and Pledged Trust Interests owned by
any Grantor and such Pledged Equity Interests constitute the percentage of
issued and outstanding shares of stock, percentage of membership interests,
percentage of partnership interests or percentage of beneficial interest of the
respective issuers thereof indicated on such Schedule;

 

(ii)                                  it is the record and beneficial owner of
the Pledged Equity Interests free of all Liens, rights or claims of other
Persons other than Permitted Liens and there are no outstanding warrants,
options or other rights to purchase, or shareholder voting trusts or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any Pledged Equity Interests;

 

(iii)                               no consent that has not been made or
obtained of any Person, including any other general or limited partner, any
other member of a limited liability company, any other shareholder or any other
trust beneficiary, is necessary or desirable in connection with the creation,
perfection or first priority status of the security interest of the Collateral
Agent in any Pledged Equity Interests or the exercise by the Collateral Agent of
the voting or other rights provided for in this Agreement or the exercise of
remedies in respect thereof;

 

(iv)                              none of the Pledged LLC Interests nor Pledged
Partnership Interests with respect to any issuer which is a Subsidiary, if any,
are or represent interests in issuers that are:  (A) registered as investment
companies, (B) are dealt in or traded on securities exchanges or markets or
(C) have opted to be treated as securities under the UCC of any jurisdiction;

 

(v)                                 Schedule 3.3(A) (as such schedule may be
amended or supplemented from time to time) sets forth under the heading “Pledged
Debt” all of the Pledged Debt owned by any Grantor, and all of such Pledged Debt
are to the knowledge of such Grantor valid and binding obligations of the
issuers thereof subject to the effect of applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting rights of creditors
and general principles of equity and is not in default and constitutes all of
the issued and outstanding Indebtedness evidenced by an instrument or
certificated security of the respective issuers thereof owing to such Grantor;

 

(vi)                              Schedule 3.3(A) (as such schedule may be
amended or supplemented from time to time) sets forth under the headings
“Securities Accounts” and “Commodities Accounts,” respectively, all of the
Securities Accounts and Commodities Accounts in which any Grantor has an
interest.  The Grantors are the sole entitlement holders of each such respective
Securities Account and Commodities Account, and no such Grantor has consented
to, and is not otherwise aware of, any Person (other than the Collateral Agent

 

17

--------------------------------------------------------------------------------


 

pursuant hereto) having “control” (within the meanings of Sections 8-106 and
9-106 of the UCC) over, or any other interest in, any such Securities Account or
Commodity Account or any securities or other property credited thereto, except
to the extent such control would constitute a Permitted Lien;

 

(vii)                           Schedule 3.3(A) (as such schedule may be amended
or supplemented from time to time) sets forth under the heading “Deposit
Accounts” all of the Deposit Accounts in which each Grantor has an interest and
the Grantors are the sole account holders of each such respective Deposit
Account and such Grantor has not consented to, and is not otherwise aware of,
any Person (other than the Collateral Agent pursuant hereto) having “control”
(within the meaning of Section 9-104 of the UCC) over, or any other interest in,
any such Deposit Account or any money or other property deposited therein except
to the extent such control would constitute a Permitted Lien; and

 

(viii)                        subject to Section 3.03(c), each Grantor has taken
all actions necessary, including those specified in Section 3.03(c), to: 
(A) establish the Collateral Agent’s “control” (within the meanings of Sections
8-106 and 9-106 of the UCC) over any portion of the Investment Related Property
constituting Certificated Securities, Uncertificated Securities, Securities
Accounts or Commodities Accounts (each as defined in the UCC); (B) except as
otherwise in accordance with Section 3.03(c) hereof, establish the Collateral
Agent’s “control” (within the meaning of Section 9-104 of the UCC) over all
Deposit Accounts; and (C) to deliver all Instruments to the Collateral Agent.

 

(b)                                 Covenants and Agreements.  Each Grantor
hereby covenants and agrees that until the payment in full of all Secured
Obligations:

 

(i)                                     without the prior written consent of the
Collateral Agent (such consent to be given or withheld at the written direction
of Holders owning a majority of the aggregate outstanding principal amount of
the Notes), it shall not vote to enable or take any other action to:  (A) amend
or terminate any partnership agreement, limited liability company agreement,
certificate of incorporation, by-laws or other organizational documents in any
way that materially and adversely affects the validity, perfection or priority
of the Collateral Agent’s security interest, (B) other than as permitted under
the Indenture, permit any issuer of any Pledged Equity Interest which is a
Subsidiary to issue any additional stock, partnership interests, limited
liability company interests or other equity interests of any nature or to issue
securities convertible into or granting the right of purchase or exchange for
any stock or other equity interest of any nature of such issuer, (C) other than
as permitted under the Indenture, permit any issuer of any Pledged Equity
Interest which is a Subsidiary to dispose of all or a material portion of their
assets, (D) during the continuance of an Event of Default waive any material
default under or breach of any material terms of any organizational document
relating to the issuer of any Pledged Equity Interest or the terms of any
Pledged Debt, or (E) cause any issuer of any Pledged Partnership Interests or
Pledged LLC Interests, in each case, which is a Subsidiary, which are not
securities (for purposes of the UCC) on the date hereof to elect or otherwise
take any action to cause such Pledged Partnership Interests or Pledged LLC
Interests to be treated as securities for purposes of the UCC or to cause the
issuance of certificates or other evidence of Pledged Partnership Interests or
Pledged LLC Interests,

 

18

--------------------------------------------------------------------------------


 

respectively, in such Grantor without the consent of the Collateral Agent;
provided, however, that notwithstanding the foregoing, if any issuer of any
Pledged Partnership Interests or Pledged LLC Interests takes any such action in
violation of the foregoing in this clause (E), such Grantor shall promptly
notify the Collateral Agent in writing of any such election or action and, in
such event, shall take all steps necessary or advisable to establish the
Collateral Agent’s “control” thereof;

 

(ii)                                  in the event it acquires rights in any
Investment Related Property after the date hereof, it shall promptly deliver to
the Collateral Agent a completed Pledge Supplement, together with all
Supplements to Schedules thereto, reflecting such new Investment Related
Property and all other Investment Related Property.  Notwithstanding the
foregoing, it is understood and agreed that the security interest of the
Collateral Agent shall attach to all Investment Related Property immediately
upon any Grantor’s acquisition of rights therein and shall not be affected by
the failure of any Grantor to deliver a supplement to Schedule 3.3 as required
hereby;

 

(iii)                               except as provided in the next sentence or
in the Indenture, in the event such Grantor receives any dividends, interest or
distributions on any Investment Related Property, or any securities or other
property upon the merger, consolidation, liquidation or dissolution of any
issuer of any Investment Related Property, then (A) such dividends, interest or
distributions and securities or other property shall be included in the
definition of Collateral without further action and (B) such Grantor shall
within ten days take all steps, if any, necessary or advisable to ensure the
validity, perfection, priority and, if applicable, control of the Collateral
Agent over such Investment Related Property (including delivery thereof to the
Collateral Agent) and pending any such action such Grantor shall be deemed to
hold such dividends, interest, distributions, securities or other property in
trust for the benefit of the Collateral Agent and shall be segregated from all
other property of such Grantor.  Notwithstanding the foregoing, so long as no
Event of Default shall have occurred and be continuing, the Collateral Agent
authorizes each Grantor to retain all cash dividends and distributions and all
payments of interest and principal;

 

(iv)                              it shall comply in all material respects with
all of its obligations under any partnership agreement or limited liability
company agreement relating to Pledged Partnership Interests or Pledged LLC
Interests and shall enforce in all material respects all of its rights with
respect to any Investment Related Property;

 

(v)                                 it shall notify the Collateral Agent, in
writing, of any default under any Pledged Debt that has caused, either in any
individual case or in the aggregate, or may reasonably be expected to have, a
Material Adverse Effect;

 

(vi)                              without the prior written consent of the
Collateral Agent (such consent to be given or withheld at the written direction
of Holders owning a majority of the aggregate outstanding principal amount of
the Notes) or as permitted under the Indenture, it shall not permit any issuer
of any Pledged Equity Interest which is a Subsidiary to merge or consolidate
unless all the outstanding capital stock or other equity interests of the
surviving or resulting corporation, limited liability company, partnership or
other

 

19

--------------------------------------------------------------------------------


 

entity is, upon such merger or consolidation, pledged hereunder and no cash,
securities or other property is distributed in respect of the outstanding equity
interests of any other constituent company; provided that if the surviving or
resulting company upon any such merger or consolidation involves an issuer which
is not a Domestic Subsidiary, then such Grantor shall only be required to pledge
equity interests in accordance with Section 1.04(b) hereof; and

 

(vii)                           each Grantor consents to the grant by each other
Grantor of a security interest in all Investment Related Property to the
Collateral Agent and, subject to the terms of the applicable partnership
agreement or limited liability company agreement or operating agreement, to the
transfer of any Pledged Partnership Interest and any Pledged LLC Interest to the
Collateral Agent or its nominee following an Event of Default and to the
substitution of the Collateral Agent or its nominee as a partner in any
partnership or as a member in any limited liability company with all the rights
and powers related thereto.

 

(c)                                  Delivery and Control.  Subject to Sections
1.04(g), (h) and (i) herein, each Grantor agrees that with respect to (i) any
Investment Related Property in which it currently has rights it shall comply
with the provisions of this Section 3.03(c) on or before the Issue Date and
(ii) with respect to any Investment Related Property hereafter acquired by such
Grantor it shall comply with the provisions of this Section 3.03(c) within ten
days after acquiring rights therein.  With respect to any Investment Related
Property that is represented by a certificate or that is an “instrument” (other
than any Investment Related Property credited to a Securities Account) it shall
cause such certificate or instrument to be delivered to the Collateral Agent,
indorsed in blank by an “effective indorsement” (as defined in Section 8-107 of
the UCC), regardless of whether such certificate constitutes a “certificated
security” for purposes of the UCC.  With respect to any Investment Related
Property that is an “uncertificated security” for purposes of the UCC (other
than any “uncertificated securities” credited to a Securities Account), it shall
use commercially reasonable efforts to cause the issuer of such uncertificated
security to either (i) register the Collateral Agent as the registered owner
thereof on the books and records of the issuer or (ii) execute an Uncertificated
Securities Control Agreement pursuant to which such issuer agrees to comply with
the Collateral Agent’s instructions with respect to such uncertificated security
without further consent by such Grantor.  With respect to any Investment Related
Property consisting of Securities Accounts, Securities Entitlements or
Commodities Accounts (other than to the extent constituting Excluded Property),
it shall use commercially reasonable efforts to cause the securities
intermediary maintaining such Securities Account, Securities Entitlements or
Commodities Accounts to execute a Securities Account Control Agreement (or, in
the case of Commodities Accounts, a substantially similar agreement in form and
substance reasonably acceptable to the Collateral Agreement) pursuant to which
it shall agree to comply with the Collateral Agent’s “entitlement orders” during
the continuance of an Event of Default without further consent by such Grantor. 
With respect to any Investment Related Property that is a “Deposit Account”
(other than to the extent constituting Excluded Property), it shall use
commercially reasonable efforts to cause the depositary institution maintaining
such account to enter into a Deposit Account Control Agreement pursuant to which
the Collateral Agent shall have “control” (within the meaning of Section 9-104
of the UCC) over such Deposit Account.  Each Grantor shall have entered into
such control agreement or agreements with respect to:  (i) any Securities
Accounts, Securities Entitlements or Deposit

 

20

--------------------------------------------------------------------------------


 

Accounts that exist on the Issue Date, as soon as practicable and in no event
later than the date that is sixty days (or in the case of Deposit Accounts,
ninety days) after the Issue Date and (ii) any Securities Accounts, Securities
Entitlements or Deposit Accounts that are created or acquired after the Issue
Date, as of or prior to the deposit or transfer of any such Securities
Entitlements or funds, whether constituting moneys or investments, into such
Securities Accounts or Deposit Accounts.  Notwithstanding anything to the
contrary, no Grantor shall be required to take any actions hereunder with
respect to any Securities Account or Deposit Account to the extent such
Securities Account and/or Deposit Account constitutes Excluded Property.  During
the continuance of an Event of Default, the Collateral Agent shall (acting at
the written direction of Holders owning a majority of the aggregate outstanding
principal amount of the Notes), subject to the Intercreditor Agreement (if
applicable), have the right, with prior written notice to any Grantor, to
transfer all or any portion of the Investment Related Property to its name or
the name of its nominee or agent.  In addition, during the continuance of an
Event of Default the Collateral Agent shall (acting at the written direction of
Holders owning a majority of the aggregate outstanding principal amount of the
Notes), subject to the Intercreditor Agreement (if applicable), have the right
at any time, without notice to any Grantor, to exchange any certificates or
instruments representing any Investment Related Property for certificates or
instruments of smaller or larger denominations.

 

(d)                                 Voting and Distributions.

 

(i)                                     So long as an Event of Default shall
have not have occurred and be continuing:

 

(A)                               except as otherwise provided in
Section 3.03(b)(i) of this Agreement, each Grantor shall be entitled to exercise
or refrain from exercising any and all voting and other consensual rights
pertaining to the Investment Related Property or any part thereof, provided that
no Grantor shall exercise or refrain from exercising any such right (1) that
would have a Material Adverse Effect; or (2) for any purpose inconsistent with
the terms of this Agreement or the Indenture; it being understood, however, that
for the purpose of clause (1) above neither the voting by such Grantor of any
Pledged Stock for, or such Grantor’s consent to, the election of directors (or
similar governing body) at any meeting of stockholders or action by written
consent in lieu thereof or with respect to incidental matters at any such
meeting or in such consent, nor such Grantor’s consent to or approval of any
action otherwise permitted under this Agreement and the Indenture, shall be
deemed inconsistent with the terms of this Agreement or the Indenture within the
meaning of this Section 3.03(d)(i)(A); and

 

(B)                               the Collateral Agent shall promptly execute
and deliver (or cause to be executed and delivered) to each Grantor all proxies,
and other instruments as such Grantor may from time to time reasonably request
in writing for the purpose of enabling such Grantor to exercise the voting and
other consensual rights when and to the extent which it is entitled to exercise
pursuant to clause (A) above;

 

(ii)                                  Upon the occurrence and during the
continuation of an Event of Default, subject to the Intercreditor Agreement (if
applicable):

 

21

--------------------------------------------------------------------------------


 

(A)                               all rights of each Grantor to exercise or
refrain from exercising the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant hereto shall cease and all such
rights shall thereupon become vested in the Collateral Agent who shall thereupon
have the sole right but not the obligation to exercise such voting and other
consensual rights; and

 

(B)                               in order to permit the Collateral Agent to
exercise the voting and other consensual rights which it may be entitled to
exercise pursuant hereto and to receive all dividends and other distributions
which it may be entitled to receive hereunder:  (1) each Grantor shall promptly
execute and deliver (or cause to be executed and delivered) to the Collateral
Agent all proxies, dividend payment orders and other instruments as are
necessary for the Collateral Agent to exercise such right and receive such
dividends or distributions and (2) each Grantor acknowledges that the Collateral
Agent may utilize the power of attorney set forth in Section 5.01.

 

(e)                                  U.S. Broker-Dealer Subsidiaries. 
Notwithstanding any contrary provision of this Agreement, (i) no Subsidiary that
is a broker dealer pursuant to Section 15 of the Exchange Act (a “U.S.
Broker-Dealer Subsidiary”) shall be a party to the Indenture or the Security
Agreement or have any obligations thereunder and (ii) the Collateral Agent and
the Secured Parties acknowledge that the exercise of any rights and remedies
hereunder with respect to the capital stock of or other interests in any U.S.
Broker-Dealer Subsidiary will be subject to the receipt of any approvals from
any applicable SRO (including, without limitation, the New York Stock Exchange)
then required for the exercise of such rights and remedies.

 

Section 3.04.                          Material Contracts.

 

(a)                                 Representations and Warranties.  Each
Grantor hereby represents and warrants as follows:

 

(i)                                     Schedule 3.4 (as such schedule may be
amended or supplemented from time to time) sets forth all of the Material
Contracts to which such Grantor has rights;

 

(ii)                                  the Material Contracts have been duly
authorized, executed and delivered by the Grantors and, to the knowledge of the
Grantors, the other parties thereto, are in full force and effect and are
binding upon and enforceable against the Grantors and, to the knowledge of the
Grantors, the other parties thereto in accordance with their respective terms
subject to the effect of bankruptcy, insolvency, reorganization, moratorium and
other similar laws affecting rights of creditors generally and general
principles of equity.

 

(b)                                 Covenants and Agreements.  Each Grantor
hereby covenants and agrees that until the payment in full of the Secured
Obligations:

 

(i)                                     during the continuance of an Event of
Default, in addition to any rights under Section 3.03, the Collateral Agent may
(acting at the written direction of Holders owning a majority of the aggregate
outstanding principal amount of the Notes), subject to the Intercreditor
Agreement (if applicable), at any time notify, or require any Grantor to so
notify, the counterparty on any Material Contract of the security interest of
the

 

22

--------------------------------------------------------------------------------


 

Collateral Agent therein.  In addition, after the occurrence and during the
continuance of an Event of Default, the Collateral Agent may (acting at the
written direction of Holders owning a majority of the aggregate outstanding
principal amount of the Notes) upon written notice to the applicable Grantor,
notify, or require any Grantor to notify, the counterparty to make all payments
under the Material Contracts directly to the Collateral Agent;

 

(ii)                                  after the occurrence and during the
continuance of an Event of Default, each Grantor shall deliver promptly to the
Collateral Agent a copy of each material demand, notice or document received by
it relating in any way to any Material Contract;

 

(iii)                               it shall perform in all material respects
all of its obligations with respect to the Material Contracts except where
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

 

(iv)                              it shall in its reasonable business judgment
and consistent with its past practice exercise each material right it may have
under any Material Contract, any Supporting Obligation or Collateral Support, in
each case, at its own expense, and in connection with such collections and
exercise, such Grantor shall take such action as such Grantor or after the
occurrence and during the continuance of an Event of Default, the Collateral
Agent (acting pursuant to written direction received under the Indenture) may
deem necessary or advisable;

 

(v)                                 it shall use its commercially reasonable
business judgment in deciding whether or not to keep in full force and effect
any Supporting Obligation or Collateral Support relating to any Material
Contract.

 

Section 3.05.                          Intellectual Property.

 

(a)                                 Representations and Warranties.  Except as
disclosed in Schedule 3.5 (as such schedule may be amended or supplemented from
time to time), each Grantor hereby represents and warrants as follows:

 

(i)                                     Schedule 3.5 (as such schedule may be
amended or supplemented from time to time) sets forth a true and complete list
of all United States, state and foreign registrations of and applications for
Patents, Trademarks, and Copyrights owned by each Grantor and material to the
business of each Grantor;

 

(ii)                                  it has executed and delivered to the
Collateral Agent Intellectual Property Security Agreements for all registered
United States Copyrights, Patents and Trademarks owned by such Grantor,
including, but not limited to, all United States Copyrights, Patents and
Trademarks set forth on Schedule 3.5 (as such schedule may be amended or
supplemented from time to time);

 

(iii)                               it is the sole and exclusive owner of the
entire right, title, and interest in and to or has the valid right to use the
material Intellectual Property on Schedule 3.5 (as such schedule may be amended
or supplemented from time to time) listed under its respective name, and owns or
has right to use all other material Intellectual Property used

 

23

--------------------------------------------------------------------------------


 

in or necessary to conduct its business, as currently conducted free and clear
of all Liens, claims, encumbrances and licenses, except for Permitted Liens,
licenses in existence as of the date hereof and licenses granted in the ordinary
course of business (as each may be amended or supplemented from time to time);

 

(iv)                              to its knowledge, all Intellectual Property
owned by such Grantor is subsisting and has not been adjudged invalid or
unenforceable, in whole or in part, except as could not reasonably be expected
to have a Material Adverse Effect or result in Material Impairment of the value
of the Intellectual Property Collateral taken as a whole, and each Grantor has
performed all acts and has paid all renewal, maintenance, and other fees
required to maintain each and every registration and application of material
Intellectual Property owned by such Grantor in full force and effect, except to
the extent that a particular Patent, Trademark or Copyright is no longer
material or necessary in any material respect to the business of such Grantor;

 

(v)                                 all material Intellectual Property owned by
such Grantor is, to its knowledge, valid and enforceable in all material
respects; no holding, decision, or judgment has been rendered in any action or
proceeding before any court or administrative authority challenging the validity
of, such Grantor’s right to register, or such Grantor’s rights to own or use,
any Intellectual Property except as could not reasonably be expected to have a
Material Adverse Effect or result in Material Impairment of the value of the
Intellectual Property Collateral taken as a whole, and no such action or
proceeding is pending or, to such Grantor’s knowledge, threatened except as
disclosed in Schedule 3.5 (as such schedule may be amended or supplemented from
time to time);

 

(vi)                              all registrations and applications for
Copyrights, Patents and Trademarks owned by such Grantor are standing in the
name of such Grantor, and none of the material Trademarks, Patents, Copyrights
or Trade Secrets included in the Collateral owned by such Grantor has been
licensed to any affiliate or third party, except for Permitted Liens, licenses
in existence as of the date hereof and licenses granted in the ordinary course
of business (as each may be amended or supplemented from time to time);

 

(vii)                           it has been using appropriate statutory notice
of registration in connection with its use of registered Trademarks, proper
marking practices in connection with the use of Patents, and appropriate notice
of copyright in connection with the publication of Copyrights material to the
business of such Grantor, in each case, to the extent required under applicable
law;

 

(viii)                        it uses adequate standards of quality in the
manufacture, distribution, and sale of all products sold and in the provision of
all services rendered under or in connection with all material Trademarks to
maintain the validity of such Trademarks and has taken all commercially
reasonable action necessary to insure that all licensees of such Trademarks
owned by such Grantor use such adequate standards of quality;

 

24

--------------------------------------------------------------------------------


 

(ix)                              to its knowledge, the conduct of its business
does not infringe upon any trademark, patent, copyright, trade secret or similar
intellectual property right owned or controlled by a third party, except as
could not reasonably be expected to have a Material Adverse Effect or result in
a Material Impairment of the value of the Intellectual Property Collateral taken
as a whole; no written claim has been made to such Grantor that the use of any
material Intellectual Property owned or used by such Grantor (or any of its
respective licensees) violates the asserted rights of any third party except as
could not reasonably be expected to have a Material Adverse Effect or result in
a Material Impairment of the value of the Intellectual Property Collateral taken
as a whole;

 

(x)                                 to its knowledge, no third party is
infringing upon any Intellectual Property owned by such Grantor, or any of its
respective licensees, except as could not reasonably be expected to have a
Material Adverse Effect;

 

(xi)                              no settlement or consents, covenants not to
sue, nonassertion assurances, or releases have been entered into by such Grantor
or to which such Grantor is bound that adversely affect its rights to own or use
any Intellectual Property except as would not have a Material Adverse Effect or
result in a Material Impairment of the value of the Intellectual Property
Collateral taken as a whole, in each case individually or in the aggregate; and

 

(xii)                           such Grantor has not made a previous assignment,
sale, transfer or agreement constituting a present or future assignment, sale or
transfer of any material Intellectual Property for purposes of granting a
security interest or as Collateral that has not been terminated or released
(other than in favor of the Collateral Agent or Permitted Liens).  There is no
effective financing statement or other document or instrument now executed, or
on file or recorded in any public office, granting a security interest in or
otherwise encumbering any part of the Intellectual Property, other than in favor
of the Collateral Agent or Permitted Liens.

 

(b)                                 Covenants and Agreements.  Each Grantor
hereby covenants and agrees as follows until the payment in full of the Secured
Obligations:

 

(i)                                     it shall not, unless consistent with
reasonable commercial judgment, do any act or omit to do any act whereby any of
the Intellectual Property which is material to the business of such Grantor may
lapse, or become abandoned, dedicated to the public, or unenforceable, or which
would adversely affect in any material respect the validity, grant, or
enforceability of the security interest granted therein, except to the extent
that a particular item of Intellectual Property is no longer material or
necessary to the business of such Grantor;

 

(ii)                                  it shall not, unless consistent with
reasonable commercial judgment, with respect to any Trademarks which are
material to the business of such Grantor, cease the use of any of such
Trademarks or fail to maintain the level of the quality of products sold and
services rendered under any of such Trademark at a level at least substantially
consistent with the quality of such products and services as of the date hereof,
and each Grantor shall take all commercially reasonable steps necessary to
ensure that licensees of

 

25

--------------------------------------------------------------------------------


 

such Trademarks use such consistent standards of quality, except to the extent
that a Trademark is no longer material or necessary to the business of such
Grantor;

 

(iii)                               it shall promptly notify the Collateral
Agent, in writing, if it knows or has reason to know that any item of the
Intellectual Property that is material to the business of such Grantor is
reasonably likely to become (A) abandoned or dedicated to the public or placed
in the public domain, (B) invalid or unenforceable, or (C) subject to any
material adverse determination or development, (including the institution of
proceedings) in any action or proceeding in the PTO, the United States Copyright
Office, any state registry, any foreign counterpart of the foregoing, or any
court, other than routine office actions in the ordinary course of prosecution;

 

(iv)                              it shall take all commercially reasonable
steps in the PTO, the United States Copyright Office, any state registry or any
foreign counterpart of the foregoing, to pursue any material application and
maintain any registration of each Trademark, Patent, and Copyright owned by such
Grantor the maintenance or registration of which is material to its business
including, but not limited to, those material items on Schedule 3.5 (as each may
be amended or supplemented from time to time);

 

(v)                                 in the event that any material Intellectual
Property owned by or exclusively licensed to such Grantor is infringed,
misappropriated, or diluted by a third party in any material respect, such
Grantor shall promptly take all commercially reasonable actions to protect such
Intellectual Property including, but not limited to, the initiation of a suit
for injunctive relief where appropriate and to recover damages;

 

(vi)                              it shall (within no more than thirty days
after the end of each quarterly period of the fiscal year in which such Grantor
obtains knowledge thereof) report to the Collateral Agent (A) the filing of any
application to register any Intellectual Property with the United States Patent
and Trademark Office, the United States Copyright Office, or any state registry
or foreign counterpart of the foregoing (whether such application is filed by
such Grantor or through any agent, employee, licensee, or designee thereof) and
(B) the registration of any Intellectual Property by any such office, in each
case by executing and delivering to the Collateral Agent a completed Pledge
Supplement, substantially in the form of Exhibit A attached hereto, together
with all Supplements to Schedules thereto;

 

(vii)                           it shall execute and deliver to the Collateral
Agent Intellectual Property Security Agreements and such other document
reasonably required to acknowledge, confirm, register, record, or perfect the
Collateral Agent’s interest in the United States in any part of the registered
or applied-for Intellectual Property, whether now owned or hereafter acquired,
which is established under the laws of the United States or any state thereof;

 

(viii)                        except with the prior consent of the Collateral
Agent (such consent to be given or withheld at the written direction of Holders
owning a majority of the aggregate outstanding principal amount of the Notes) or
as permitted under the Indenture, (A) no Grantor shall execute, and there will
not be on file in any public office, any financing

 

26

--------------------------------------------------------------------------------


 

statement or other document or instruments which remain in effect, except
financing statements or other documents or instruments filed or to be filed in
favor of the Collateral Agent or in connection with Permitted Liens and (B) such
Grantor shall not sell, assign, transfer, or grant any option for purposes of
granting a security interest, or create or suffer to exist any Lien upon or with
respect to the Intellectual Property, except for the Lien created by and under
this Security Agreement and the other Notes Documents or Permitted Liens (or as
otherwise permitted under the Indenture) and any licenses in existence on the
date hereof or granted in the ordinary course of business;

 

(ix)                              it shall hereafter use commercially reasonable
efforts so as not to permit the inclusion in any contract to which it hereafter
becomes a party of any provision that would be reasonably likely to materially
impair or prevent the creation of a security interest in, or the assignment of,
such Grantor’s rights and interests in any property included within the
definitions of any Intellectual Property material to its business acquired under
such contracts;

 

(x)                                 it shall take all commercially reasonable
steps to protect the secrecy of all Trade Secrets relating to the products and
services sold or delivered under or in connection with the Intellectual Property
material to its business, including, for example, entering into confidentiality
agreements with key employees and labeling and restricting access to secret
information and documents, except to the extent that a Trade Secret is no longer
material to the business of such Grantor;

 

(xi)                              it shall use all necessary and proper
statutory notice in connection with its use of any of the Intellectual Property
material to its business, to the extent required under applicable law; and

 

(xii)                           it shall continue to collect, at its own
expense, all material amounts due or to become due to such Grantor in respect of
the Intellectual Property material to its business or any portion thereof.  In
connection with such collections, such Grantor may take such action as such
Grantor or after the occurrence and during the continuance of an Event of
Default, the Collateral Agent (acting pursuant to written direction received
under the Indenture) may deem reasonably necessary or advisable to enforce
collection of such amounts.

 

ARTICLE 4
FURTHER ASSURANCES; ADDITIONAL GRANTORS

 

Section 4.01.                          Further Assurances.

 

(a)                                 Each Grantor agrees that from time to time,
at the expense of such Grantor, that it shall promptly execute and deliver all
further instruments and documents, and take all further action, that may be
reasonably necessary, or are required by applicable law in order to create
and/or maintain the validity, perfection or priority of and protect any security
interest granted or purported to be granted hereby or to enable the Collateral
Agent to exercise and enforce its rights and remedies hereunder with respect to
any Collateral and with respect to Intellectual Property

 

27

--------------------------------------------------------------------------------


 

Collateral consistent with subsection (ii) below.  Without limiting the
generality of the foregoing, each Grantor shall:

 

(i)                                     file such financing or continuation
statements, or amendments thereto, and execute and deliver such other
agreements, instruments, endorsements, powers of attorney or notices, as may be
necessary, or are required by applicable law, in order to perfect and preserve
the security interests granted or purported to be granted hereby and with
respect to Intellectual Property Collateral consistent with subsection
(ii) below;

 

(ii)                                  take all actions reasonably necessary to
ensure the recordation of appropriate evidence of the liens and security
interests granted hereunder in the Intellectual Property material to the
business of any Grantor with any intellectual property registry in the United
States in which said material Intellectual Property is registered or in which an
application for registration is pending including the PTO, the United States
Copyright Office and the various Secretaries of State; and

 

(iii)                               appear in and defend any action or
proceeding that may affect such Grantor’s title to or the Collateral Agent’s
security interest in all or any material part of the Collateral.

 

(b)                                 Each Grantor hereby authorizes (but does not
obligate) the Collateral Agent to file a Record or Records, including financing
or continuation statements, and amendments thereto, in all jurisdictions and
with all filing offices as the Collateral Agent may determine (in accordance
with written direction received by it pursuant to the Indenture) are necessary
or advisable to perfect the security interest granted to the Collateral Agent
herein and with respect to Intellectual Property Collateral consistent with
subsection (a)(ii).  Such financing statements may describe the Collateral in
the same manner as described herein or may contain an indication or description
of collateral that describes such property in any other manner as is necessary,
advisable or prudent to ensure the perfection of the security interest in the
Collateral granted to the Collateral Agent herein, including describing such
property as “all assets, whether now owned or hereafter acquired” or “all
personal property, whether now owned or hereafter acquired” or using words of
similar import.  Each Grantor shall furnish to the Collateral Agent from time to
time statements and schedules further identifying and describing the Collateral
and such other reports in connection with the Collateral as the Collateral Agent
may (acting at the written direction of Holders owning a majority of the
aggregate outstanding principal amount of the Notes) reasonably request, all in
reasonable detail.  Notwithstanding anything to the contrary contained herein,
the Collateral Agent shall have no duty as to any Collateral in its possession
or control as to preservation of rights against third parties or any other
rights pertaining thereto and the Collateral Agent shall not be responsible for
filing any financing or continuation statements or recording any documents or
instruments in any public office at any time or times or otherwise perfecting or
maintaining the perfection of any security interest in the Collateral.

 

(c)                                  Each Grantor hereby pledges to modify this
Agreement by amending Schedule 3.5 (as such schedule may be amended or
supplemented from time to time) to include reference to any right, title or
interest in any existing material registered or applied-for Intellectual
Property or any material registered or applied-for Intellectual Property
acquired or developed by any Grantor after the execution hereof or to delete any
reference to any right, title

 

28

--------------------------------------------------------------------------------


 

or interest in any such Intellectual Property in which any Grantor no longer has
or claims any right, title or interest.

 

Section 4.02.                          Additional Grantors.  From time to time
subsequent to the date hereof, additional Persons may become parties to this
Agreement as additional Grantors (each, an “Additional Grantor”), by executing a
counterpart agreement (each, a “Counterpart Agreement”).  Upon delivery of any
such Counterpart Agreement to the Collateral Agent, notice of which is hereby
waived by Grantors, each Additional Grantor shall be a Grantor and shall be as
fully a party hereto as if Additional Grantor were an original signatory
hereto.  Each Additional Grantor shall deliver to the Collateral Agent, together
with such Counterpart Agreement, a completed Pledge Supplement together with all
Supplements to Schedules thereto, reflecting all personal property to which it
has rights that will be deemed Collateral pursuant to Section 1.03.  Each
Grantor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Grantor
hereunder, nor by any election of Collateral Agent not to cause any Subsidiary
of the Company to become an Additional Grantor hereunder.

 

ARTICLE 5
COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

 

Section 5.01.                          Power of Attorney.  Each Grantor hereby
irrevocably appoints the Collateral Agent (such appointment being coupled with
an interest) as such Grantor’s attorney-in-fact, with full authority in the
place and stead of such Grantor and in the name of such Grantor, the Collateral
Agent or otherwise, from time to time to (acting at the written direction of
Holders owning a majority of the aggregate outstanding principal amount of the
Notes) take any action and to execute any instrument that the Collateral Agent
may deem reasonably necessary or advisable to accomplish the purposes of this
Agreement, including the following (in each case, other than clause (e) below,
subject to the Intercreditor Agreement (if applicable)):

 

(a)                                 upon the occurrence and during the
continuance of any Event of Default, to obtain and adjust insurance required to
be maintained by such Grantor or paid to the Collateral Agent pursuant to the
Indenture;

 

(b)                                 upon the occurrence and during the
continuance of any Event of Default, to ask for, demand, collect, sue for,
recover, compound, receive and give acquittance and receipts for moneys due and
to become due under or in respect of any of the Collateral;

 

(c)                                  upon the occurrence and during the
continuance of any Event of Default, to receive, endorse and collect any drafts
or other instruments, documents and chattel paper in connection with clause
(b) above;

 

(d)                                 upon the occurrence and during the
continuance of any Event of Default, to file any claims or take any action or
institute any proceedings that may be necessary or desirable for the collection
of any of the Collateral or otherwise to enforce the rights of the Collateral
Agent with respect to any of the Collateral;

 

(e)                                  to prepare and file any UCC financing
statements against such Grantor as debtor;

 

29

--------------------------------------------------------------------------------


 

(f)                                   upon the occurrence and during the
continuance of any Event of Default, to prepare, sign, and file for recordation
in any intellectual property registry, appropriate evidence of the lien and
security interest granted herein in the Intellectual Property in the name of
such Grantor as assignor;

 

(g)                                  upon the occurrence and during the
continuance of any Event of Default, to take or cause to be taken all actions
necessary to perform or comply or cause performance or compliance with the terms
of this Agreement, including access to pay or discharge taxes or Liens (other
than Permitted Liens) levied or placed upon or threatened against the
Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by the Collateral Agent in its sole
discretion, any such payments made by the Collateral Agent to become obligations
of such Grantor to the Collateral Agent, due and payable immediately without
demand; and

 

(h)                                 upon the occurrence and during the
continuance of any Event of Default, generally, to the extent permitted by
applicable law, to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and to do, at
the Collateral Agent’s option and such Grantor’s expense, at any time or from
time to time, all acts and things that, to the extent permitted by applicable
law, the Collateral Agent deems reasonably necessary to protect, preserve or
realize upon the Collateral and the Collateral Agent’s security interest therein
in order to effect the intent of this Agreement, all as fully and effectively as
such Grantor might do.

 

Section 5.02.                          No Duty on the Part of Collateral Agent
or Secured Parties.  The powers conferred on the Collateral Agent hereunder are
solely to protect the interests of the Secured Parties in the Collateral and
shall not impose any duty upon the Collateral Agent or any Secured Creditor to
exercise any such powers.  The Collateral Agent and the Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their or their affiliates’
officers, directors, employees or agents shall be responsible to any Grantor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.

 

ARTICLE 6
REMEDIES

 

Section 6.01.                          Generally.

 

(a)                                 During the continuance of an Event of
Default, following delivery by the Trustee to the Company of notice of an Event
of Default, the Collateral Agent or its designee may (but shall not be obligated
to) (acting at the written direction of Holders owning a majority of the
aggregate outstanding principal amount of the Notes), subject to the
Intercreditor Agreement (if applicable), exercise in respect of the Collateral,
in addition to all other rights and remedies provided for herein or otherwise
available to it at law or in equity, all the rights and remedies of a secured
party under the UCC (whether or not the UCC applies to the affected Collateral)
to collect, enforce or satisfy any Secured Obligations then owing, whether by
acceleration or otherwise, and also may pursue any of the following separately,
successively or simultaneously:

 

30

--------------------------------------------------------------------------------


 

(i)                                     require any Grantor to, and each Grantor
hereby agrees that it shall at its expense and promptly upon request of the
Collateral Agent forthwith, assemble all or part of the Collateral as directed
by the Collateral Agent and make it available to the Collateral Agent at a place
to be designated by the Collateral Agent that is reasonably convenient to both
parties;

 

(ii)                                  enter onto the property where any
Collateral is located and take possession thereof with or without judicial
process;

 

(iii)                               prior to the disposition of the Collateral,
store, process, repair or recondition the Collateral or otherwise prepare the
Collateral for disposition in any manner to the extent the Collateral Agent
deems appropriate; and

 

(iv)                              without notice except as specified below or
under the UCC or other applicable law, sell, assign, lease, license (on an
exclusive or nonexclusive basis) or otherwise dispose of the Collateral or any
part thereof in one or more parcels at public or private sale, at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, at such time or times and at such price or prices and upon such other
terms as the Collateral Agent may deem commercially reasonable.

 

(b)                                 The Collateral Agent or any Secured Creditor
may be the purchaser of any or all of the Collateral at any public or private
(to the extent such portion of the Collateral being privately sold is of a kind
that is customarily sold on a recognized market or the subject of widely
distributed standard price quotations) sale in accordance with the UCC and other
applicable law and the Collateral Agent, as collateral agent for and
representative of the Secured Parties, shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale made in accordance with the UCC,
to use and apply any of the Secured Obligations as a credit on account of the
purchase price for any Collateral payable by the Collateral Agent at such sale. 
Each purchaser at any such sale shall hold the property sold absolutely free
from any claim or right on the part of any Grantor, and each Grantor hereby
waives (to the extent permitted by applicable law) all rights of redemption,
stay and/or appraisal which it now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted.  Each
Grantor agrees that, to the extent notice of sale shall be required by law (and
unless otherwise provided by applicable law), at least ten days notice to such
Grantor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification.  The
Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  The Collateral Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.  Each Grantor agrees that it
would not be commercially unreasonable for the Collateral Agent to dispose of
the Collateral or any portion thereof by using Internet sites that provide for
the auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets. 
Each Grantor hereby waives any claims against the Collateral Agent and the
Secured Parties arising by reason of the fact that the price at which any
Collateral may have been sold at such a private sale was less than the price
which might have been obtained at a public sale, even if the Collateral Agent
accepts the first offer received and does not offer such

 

31

--------------------------------------------------------------------------------


 

Collateral to more than one offeree, provided that this sentence shall not
restrict the operation of Section 9-615(f) of the UCC or other applicable law. 
If the proceeds of any sale or other disposition of the Collateral are
insufficient to pay all the Secured Obligations, Grantors shall be liable for
the deficiency and the reasonable fees of any attorneys employed by the
Collateral Agent to collect such deficiency and the Collateral Agent shall not
be liable to any party for such deficiency.  Each Grantor further agrees that a
breach of any of the covenants contained in this Section will cause irreparable
injury to the Collateral Agent, that the Collateral Agent has no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section shall be specifically enforceable against
such Grantor, and such Grantor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no default has occurred giving rise to the Secured Obligations
becoming due and payable prior to their stated maturities.  Nothing in this
Section shall in any way alter the rights of the Collateral Agent hereunder.

 

(c)                                  The Collateral Agent may sell the
Collateral without giving any warranties as to the Collateral.  The Collateral
Agent may specifically disclaim or modify any warranties of title or the like. 
This procedure will not be considered to adversely affect the commercial
reasonableness of any sale of the Collateral.

 

(d)                                 If the Collateral Agent sells any of the
Collateral on credit, the Secured Obligations will be credited only with
payments actually made by the purchaser and received by the Collateral Agent and
applied to the indebtedness of the purchaser.  In the event the purchaser fails
to pay for the Collateral, the Collateral Agent may resell the Collateral.

 

(e)                                  The Collateral Agent shall have no
obligation to marshal any of the Collateral.

 

Section 6.02.                          Investment Related Property.

 

(a)                                 Each Grantor recognizes that, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws, the Collateral Agent may be compelled, with respect to any sale
of all or any part of the Investment Related Property conducted without prior
registration or qualification of such Investment Related Property under the
Securities Act and/or such state securities laws, to limit purchasers to those
who will agree, among other things, to acquire the Investment Related Property
for their own account, for investment and not with a view to the distribution or
resale thereof.  Each Grantor acknowledges that any such private sale may be at
prices and on terms less favorable than those obtainable through a public sale
without such restrictions (including a public offering made pursuant to a
registration statement under the Securities Act) and, notwithstanding such
circumstances, each Grantor agrees that any such private sale shall be deemed to
have been made in a commercially reasonable manner and that the Collateral Agent
shall have no obligation to engage in public sales and no obligation to delay
the sale of any Investment Related Property for the period of time necessary to
permit the issuer thereof to register it for a form of public sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would, or should, agree to so register it.  If the
Collateral Agent (acting at the written direction of Holders owning a majority
of the aggregate outstanding principal amount of the Notes) determines to
exercise its right to sell any or all of the Investment Related Property, upon
written request, each Grantor shall and shall cause each issuer of any Pledged
Stock to be sold hereunder, each partnership and each limited

 

32

--------------------------------------------------------------------------------


 

liability company from time to time to furnish to the Collateral Agent all such
information as the Collateral Agent may request in order to determine the number
and nature of interest, shares or other instruments included in the Investment
Related Property which may be sold by the Collateral Agent in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.

 

(b)                                 During the continuance of an Event of
Default, following delivery by the Trustee to the Company of notice of an Event
of Default, the Collateral Agent (acting at the written direction of Holders
owning a majority of the aggregate outstanding principal amount of the Notes)
shall have the right to apply the balance from any Deposit Account against the
Secured Obligations or instruct the bank at which any Deposit Account is
maintained to pay the balance of any Deposit Account to or for the benefit of
the Collateral Agent to be applied against the Secured Obligations.

 

Section 6.03.                          Intellectual Property.

 

(a)                                 Anything contained herein to the contrary
notwithstanding, during the continuance of an Event of Default, following
delivery by the Trustee to the Company of notice of an Event of Default, subject
to the Intercreditor Agreement (if applicable):

 

(i)                                     the Collateral Agent (acting at the
written direction of Holders owning a majority of the aggregate outstanding
principal amount of the Notes) shall have the right (but not the obligation) to
bring suit or otherwise commence any action or proceeding in the name of any
Grantor, the Collateral Agent or otherwise, to enforce any Intellectual Property
owned by a Grantor, in which event such Grantor shall, at the request of the
Collateral Agent, do any and all lawful acts and execute any and all documents
reasonably required by the Collateral Agent in aid of such enforcement and such
Grantor shall promptly, upon demand, reimburse and indemnify the Collateral
Agent and the Secured Parties as provided in Section 7.07 of the Indenture in
connection with the exercise of its rights under this Section, and, to the
extent that the Collateral Agent (acting at the written direction of Holders
owning a majority of the aggregate outstanding principal amount of the Notes)
shall elect not to bring suit to enforce any material Intellectual Property
owned by such Grantor as provided in this Section, each Grantor agrees to use
all commercially reasonable efforts, whether by action, suit, proceeding or
otherwise, to prevent the infringement of any of the Intellectual Property owned
by such Grantor by others if appropriate in such Grantor’s reasonable commercial
judgment;

 

(ii)                                  upon written demand from the Collateral
Agent (acting at the written direction of Holders owning a majority of the
aggregate outstanding principal amount of the Notes), each Grantor shall grant,
assign, convey or otherwise transfer to the Collateral Agent all of such
Grantor’s right, title and interest in and to the Intellectual Property and
shall execute and deliver to the Collateral Agent such documents as are
necessary or appropriate to carry out the intent and purposes of this Agreement;

 

(iii)                               each Grantor agrees that such an assignment
and/or recording shall be applied to reduce the Secured Obligations outstanding
only to the extent that the

 

33

--------------------------------------------------------------------------------


 

Collateral Agent (or any Noteholder) receives cash proceeds in respect of the
sale of, or other realization upon, the Intellectual Property;

 

(iv)                              the Collateral Agent (acting at the written
direction of Holders owning a majority of the aggregate outstanding principal
amount of the Notes) shall have the right to notify, or require each Grantor to
notify, any obligors with respect to amounts due or to become due to such
Grantor in respect of the Intellectual Property, of the existence of the
security interest created herein, to direct such obligors to make payment of all
such amounts directly to the Collateral Agent, and, upon such notification and
at the expense of such Grantor, to enforce collection of any such amounts and to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as such Grantor might have done and such Grantor agrees
that it shall not adjust, settle or compromise the amount or payment of any such
amount or release wholly or partly any obligor with respect thereto or allow any
credit or discount thereon.

 

(b)                                 If (i) an Event of Default shall have
occurred and, by reason of cure, waiver, modification, amendment or otherwise,
no longer be continuing, (ii) no other Event of Default shall have occurred and
be continuing, (iii) an assignment or other transfer to the Collateral Agent of
any rights, title and interests in and to the Intellectual Property shall have
been previously made and shall have become absolute and effective, and (iv) the
Secured Obligations shall not have become immediately due and payable, then upon
the written request of any Grantor, the Collateral Agent shall promptly execute
and deliver to such Grantor, at such Grantor’s sole cost and expense, such
assignments or other transfer as may be necessary to reassign to such Grantor
any such rights, title and interests as may have been assigned to the Collateral
Agent as aforesaid, subject to any disposition thereof that may have been made
by the Collateral Agent; provided that, after giving effect to such
reassignment, the Collateral Agent’s security interest granted pursuant hereto,
as well as all other rights and remedies of the Collateral Agent granted
hereunder, shall continue to be in full force and effect; and provided further
that the rights, title and interests so reassigned shall be free and clear of
any Liens granted by or on behalf of the Collateral Agent and the Secured
Parties.  Prior to executing any documents to evidence any reassignment
hereunder, the Collateral Agent shall be entitled to receive an Officers’
Certificate stating that such reassignment is permitted by the Security
Documents.

 

(c)                                  Solely for the purpose of enabling the
Collateral Agent to exercise rights and remedies under this Article 6 during the
continuance of an Event of Default and at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies, each Grantor
hereby grants during the continuance of an Event of Default, to the Collateral
Agent, to the extent it has the right to do so, an irrevocable, until the
termination of the Indenture and release of Liens hereunder or, as to any
Intellectual Property that is sold, transferred or otherwise disposed of as
permitted under the Notes Documents, upon the sale, transfer or other
disposition of such Intellectual Property, nonexclusive license (exercisable
without payment of royalty or other compensation to such Grantor), to use,
operate under, license, or sublicense any Intellectual Property now owned or
hereafter acquired by such Grantor, and wherever the same may be located,
subject to (i) the maintenance of quality control standards with respect to all
goods and services sold under any licensed Trademarks substantially consistent
with those in effect immediately prior to the Event of Default in order to
maintain the validity and enforceability of such Trademarks and (ii) exclusive
licenses granted by such Grantor prior to the Event of

 

34

--------------------------------------------------------------------------------


 

Default to the extent such licenses conflict at the time of the Event of Default
with the granting of other licenses in and to the same Intellectual Property.

 

Section 6.04.                          Cash Proceeds.  All proceeds of any
Collateral received by any Grantor consisting of cash, checks and other
near-cash items (collectively, “Cash Proceeds”) (a) if no Event of Default shall
have occurred and be continuing, shall be applied by such Grantor in a manner
not inconsistent with the Indenture, and (b) if during the continuance of an
Event of Default following delivery by the Trustee to the Company of notice of
an Event of Default, shall, subject to the terms of the Intercreditor Agreement,
if applicable, be held by such Grantor in trust for the Collateral Agent,
segregated from other funds of such Grantor, and shall, forthwith upon receipt
by such Grantor, unless otherwise provided pursuant to Section 3.03(b)(iii) or
the Intercreditor Agreement, if applicable, be turned over to the Collateral
Agent in the exact form received by such Grantor (duly indorsed by such Grantor
to the Collateral Agent, if required) and may (i) be held by the Collateral
Agent for the ratable benefit of the Secured Parties, as collateral security for
the Secured Obligations (whether matured or unmatured) and/or (ii) then or at
any time thereafter may be applied by the Collateral Agent against the Secured
Obligations then due and owing.

 

Section 6.05.                          Application of Proceeds.  Except as
expressly provided elsewhere in this Agreement, upon and during the continuance
of an Event of Default, all proceeds received by the Collateral Agent in respect
of any sale, any collection from, or other realization upon all or any part of
the Collateral shall, subject to the Intercreditor Agreement, if applicable, be
applied in full or in part by the Collateral Agent against the Secured
Obligations in the order set forth in Section 6.13 of the Indenture.

 

ARTICLE 7
COLLATERAL AGENT

 

Section 7.01.                          The Collateral Agent has been appointed
to act as Collateral Agent hereunder by Noteholders and, by their acceptance of
the benefits hereof, the other Secured Parties.  The Collateral Agent shall have
the right hereunder, to make demands, to give notices, to exercise or refrain
from exercising any rights, and to take or refrain from taking any action
(including the release or substitution of Collateral), solely in accordance with
this Agreement and the Indenture; provided that the Collateral Agent shall,
after payment in full of all Obligations under the Indenture and the other Notes
Documents, exercise, or refrain from exercising, any remedies provided for
herein in accordance with the instructions of a majority of the Noteholders. 
The Collateral Agent may resign and a successor Collateral Agent may be
appointed, all in accordance with Section 12.10 of the Indenture.  After any
retiring Collateral Agent’s resignation as the Collateral Agent, the provisions
of this Agreement shall inure to its benefit as to any actions taken or omitted
to be taken by it under this Agreement while it was the Collateral Agent
hereunder.

 

The parties hereto agree that whenever the Collateral Agent is required or
permitted to exercise discretion in the performance of its rights or duties or
provide any discretionary direction or consent hereunder or under any of the
Security Documents, before exercising any such discretion or providing any such
direction or consent, the Collateral Agent shall be entitled to receive the
written direction of the Holders owning a majority of the aggregate outstanding

 

35

--------------------------------------------------------------------------------


 

principal amount of the Notes or if applicable, the Company, in accordance with
the provisions of the Indenture and shall not be liable for refraining from
acting until such direction is received.

 

ARTICLE 8
CONTINUING SECURITY INTEREST; TRANSFER OF NOTES; TERMINATION AND RELEASES

 

This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the payment in full of all Secured
Obligations, be binding upon each Grantor, its successors and assigns, and
inure, together with the rights and remedies of the Collateral Agent hereunder,
to the benefit of the Collateral Agent and its successors, transferees and
assigns for the benefit and on behalf of the Secured Parties.  Without limiting
the generality of the foregoing, but subject to the terms of the Indenture, any
Noteholder may assign or otherwise transfer any Notes held by it to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to the Noteholders herein or otherwise. 
Upon the payment in full of all Secured Obligations, the security interest
granted hereby shall terminate hereunder and of record and all rights to the
Collateral shall revert to the Grantors.  Upon any such termination the
Collateral Agent shall, at the Grantors’ expense, reasonably promptly upon
request by the Grantors, upon receipt of the documents required by Section 12.03
of the Indenture, execute and deliver to the Grantors such documents as the
Grantors shall reasonably request to evidence such termination.

 

Upon the release of the Liens on any of the Collateral pursuant to Section 12.03
of the Indenture, the Collateral Agent shall, at the request and sole expense of
such Grantor, upon receipt of the documents required by Section 12.03 of the
Indenture, execute and deliver to the applicable Grantors all releases or other
documents reasonably necessary or desirable to evidence the release of the Liens
created hereby on such Collateral and the relinquishment of the license granted
under Section 6.03(c) in such Collateral.  At the request and sole expense of
such Grantor, a Subsidiary Guarantor shall be released from its obligations
hereunder in the event that all the Capital Stock or substantially all of the
assets of such Subsidiary Guarantor shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Indenture (including by way of
merger or consolidation).  In the event that any Subsidiary is released from its
obligations hereunder pursuant to this Article 8, any Mortgage granted by such
Subsidiary to the Collateral Agent shall also be released.

 

ARTICLE 9
STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM

 

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest, for the benefit and on behalf of the Secured Parties, in the
Collateral and shall not impose any duty upon it to exercise any such powers. 
Except for the exercise of reasonable care in the custody of any Collateral in
its possession or control and the accounting for moneys actually received by it
hereunder, the Collateral Agent shall have no duty as to any Collateral or as to
the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.  The Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession, so long as the Collateral Agent acts in accordance
with the standard of care required by this Agreement.  Neither the Collateral
Agent nor any of its directors, officers, employees or agents shall be liable
for any action taken or

 

36

--------------------------------------------------------------------------------


 

failure to take or delay in taking action under this Agreement except to the
extent of its gross negligence or willful misconduct.  The Collateral Agent
shall not be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or otherwise.  If any Grantor fails to perform
any agreement contained herein, the Collateral Agent, or its designee, may
itself perform, or cause performance of, such agreement, and the expenses of the
Collateral Agent incurred in connection therewith shall be payable by each
Grantor under Section 7.07 of the Indenture.  The Collateral Agent shall have
the benefit of all rights, exculpatory provisions, presumptions, indemnities,
protections, privileges, benefits, immunities or reliance rights contained in
the Indenture (in addition to those set forth herein) in the acceptance,
execution, delivery and performance of this Agreement as though fully set forth
herein.

 

ARTICLE 10
MISCELLANEOUS

 

Any notice required or permitted to be given under this Agreement shall be given
in accordance with Section 14.02 of the Indenture.  No failure or delay on the
part of the Collateral Agent in the exercise of any power, right or privilege
hereunder or under any other Notes Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege.  All rights and remedies existing under this Agreement and the other
Notes Documents are cumulative to, and not exclusive of, any rights or remedies
otherwise available.  In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.  All covenants hereunder shall
be given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.  This Agreement shall be binding upon and
inure to the benefit of the Collateral Agent and Grantors and their respective
successors and assigns.  Notwithstanding any other provision contained herein,
if the Collateral Agent consolidates with, merges or converts into, or transfers
all or substantially all of its corporate trust business to, another
corporation, the successor corporation without any further act shall be the
successor Collateral Agent hereunder.  No Grantor shall, without the prior
written consent of the Collateral Agent given in accordance with the Indenture,
assign any right, duty or obligation hereunder except to the extent expressly
permitted under the Indenture.  This Agreement and the other Notes Documents
embody the entire agreement and understanding between Grantors and the
Collateral Agent and supersede all prior agreements and understandings between
such parties relating to the subject matter hereof and thereof.  Accordingly,
the Notes Documents may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties.  There are no
unwritten oral agreements between the parties.  This Agreement may be executed
in one or more counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document.

 

37

--------------------------------------------------------------------------------


 

GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

 

WAIVER OF JURY TRIAL.  EACH GRANTOR, NOTEHOLDER AND THE COLLATERAL AGENT HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR OTHER
AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT.

 

INTERCREDITOR AGREEMENT.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE
EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT HEREUNDER ARE SUBJECT TO
THE PROVISIONS OF THE INTERCREDITOR AGREEMENT, IF APPLICABLE.  IN THE EVENT OF
ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT
(OTHER THAN SECTION 1.03 HEREOF), THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL
GOVERN AND CONTROL.

 

[Remainder of page intentionally left blank]

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

GRANTORS:

OPPENHEIMER HOLDINGS INC.

 

 

 

 

 

 

By:

/s/ Albert G. Lowenthal

 

 

Name: Albert G. Lowenthal

 

 

Title: Chairman and CEO

 

 

 

 

 

E.A. VINER INTERNATIONAL CO.

 

 

 

 

 

By:

/s/ Albert G. Lowenthal

 

 

Name: Albert G. Lowenthal

 

 

Title: Chairman and CEO

 

 

 

 

 

VINER FINANCE INC.

 

 

 

 

 

By:

/s/ Albert G. Lowenthal

 

 

Name: Albert G. Lowenthal

 

 

Title: Chairman and CEO

 

 

 

[Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------


 

COLLATERAL AGENT:

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Collateral Agent

 

 

 

 

 

By:

/s/ R. Tarnas

 

 

Name: R. Tarnas

 

 

Title: Vice President

 

[Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 3.1

 

General Information

 

A. Full Legal Name of Grantors, Organizational Information and Chief Executive
Offices

 

Full Legal
Name

 

Type of
Organization

 

Jurisdiction

 

Chief Executive
Office

 

Federal
Taxpayer
Identification
Number

 

Organizational
Number

Oppenheimer Holdings Inc.

 

Corporation

 

Delaware

 

85 Broad Street,
New York, NY

 

 

 

 

E.A. Viner International Co.

 

Corporation

 

Delaware

 

85 Broad Street,
New York, NY

 

 

 

 

Viner Finance Inc.

 

Corporation

 

Delaware

 

85 Broad Street,
New York, NY

 

 

 

 

 

B.            Other names

 

None.

 

C.            Changes in Name, Jurisdiction, Federal Tax ID Number, Chief
Executive Office, or Corporate Structure

 

Fahnestock Viner Holdings Inc. changed its name to Oppenheimer Holdings Inc. in
September 2003.

 

Oppenheimer Holdings Inc. redomesticated to Delaware in May 2009.

 

D.            Filing Offices

 

Entity

 

Corresponding Filing Office

Oppenheimer Holdings Inc.

 

Delaware Secretary of State

E.A. Viner International Co.

 

Delaware Secretary of State

Viner Finance Inc.

 

Delaware Secretary of State; U.S. Patent and Trademark Office

 

1

--------------------------------------------------------------------------------


 

Schedule 3.3

 

Investment Related Property

 

PART A:

 

Pledged Stock (subject, in all cases, to Section 1.04 of the Agreement):
All shares owned by Oppenheimer Holdings Inc. in E.A. Viner International Co.

 

All shares owned by E.A. Viner International Co. in the following entities:
Viner Finance Inc.
Oppenheimer Asset Management Inc.
Newson, Inc.
OPY Credit Corp.

 

All shares owned by Viner Finance Inc. in Oppenheimer & Co. Inc.

 

Pledged LLC Interests (subject, in all cases, to Section 1.04 of the Agreement):
None.

 

Pledged Partnership Interests (subject, in all cases, to Section 1.04 of the
Agreement):
None.

 

Pledged Trust Interests (subject, in all cases, to Section 1.04 of the
Agreement):
None.

 

Pledged Debt (subject, in all cases, to Section 1.04 of the Agreement):
None.

 

Securities Accounts:

 

Owner

 

Type of Account

 

Bank or
Intermediary

 

Account
Number

 

Purpose of
Account

Oppenheimer Holdings Inc.

 

Brokerage

 

Oppenheimer & Co. Inc.

 

 

 

Stock Buyback and General Administrative

E.A. Viner International Co.

 

Brokerage

 

Oppenheimer & Co. Inc.

 

 

 

General Administrative

E.A. Viner International Co.

 

Brokerage

 

Oppenheimer & Co. Inc.

 

 

 

Swaps

E.A. Viner International Co.

 

Brokerage

 

Oppenheimer & Co. Inc.

 

 

 

Seed Investment Account

E.A. Viner International Co.

 

Brokerage

 

Oppenheimer & Co. Inc.

 

 

 

Seed Investment Account

E.A. Viner International Co.

 

Brokerage

 

Oppenheimer & Co. Inc.

 

 

 

Seed Investment Account

E.A. Viner International Co.

 

Brokerage

 

Oppenheimer & Co. Inc.

 

 

 

OMHHF Loans and GNMA

 

2

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

Settlement Account

Viner Finance Inc.

 

Brokerage

 

Oppenheimer & Co. Inc.

 

 

 

General Administrative

 

Commodities Accounts:
None.

 

Deposit Accounts:
 None.

 

PART B:

 

Acquired Entity Interests
None.

 

3

--------------------------------------------------------------------------------


 

Schedule 3.4

 

Description of Material Contract

 

1.                                      The contracts and agreements, other than
those contracts and agreements that have expired or terminated prior to the date
hereof, filed by Oppenheimer Holdings, Inc., a Delaware corporation, as Exhibits
to its annual reports on Forms 10-K and Forms 8-K are hereby incorporated by
reference in their entirety.

 

2.                                      License Agreement dated as of March 18,
1986, between Oppenheimer Holdings, Inc. (a Delaware Corporation) and
Oppenheimer Management Corporation.

 

3.                                      License Agreement dated as of July 22,
1997, between Oppenheimer Holdings, Inc. (a Delaware Corporation) and
Oppenheimer Capital.

 

4

--------------------------------------------------------------------------------


 

Schedule 3.5

 

Intellectual Property

 

A. Patents, Trademarks and Copyrights

 

UNITED STATES PATENTS:

 

None.

 

UNITED STATES and INTERNATIONAL TRADEMARKS:

 

Registrations and Applications:

 

Country

 

Trademark

 

Reg. No.
(App. No.)

 

Status

 

Record Owner

U.S.

 

OPPENHEIMERFUNDS (STYLIZED)

 

1750380

 

REGISTERED

 

Viner Finance Inc.

U.S.

 

OPPENHEIMER AND DESIGN

 

3260826

 

REGISTERED

 

Viner Finance Inc.

U.S.

 

OPPENHEIMER

 

1239737

 

REGISTERED

 

Viner Finance Inc.

U.S.

 

OPPFUNDS

 

4170955

 

REGISTERED

 

Viner Finance Inc.

Argentina

 

OPPENHEIMER

 

2311766

 

REGISTERED

 

Viner Finance Inc.

Argentina

 

OPPENHEIMERFUNDS

 

2311765

 

REGISTERED

 

Viner Finance Inc.

Australia

 

OPPENHEIMER

 

532788

 

REGISTERED

 

Viner Finance Inc.

Bermuda

 

OPPENHEIMERFUNDS

 

48594

 

REGISTERED

 

Viner Finance Inc.

Bermuda

 

OPPENHEIMER

 

48595

 

REGISTERED

 

Viner Finance Inc.

Canada

 

OPPENHEIMER

 

819605

 

REGISTERED

 

Viner Finance Inc.

Canada

 

OPPENHEIMERFUNDS

 

760281

 

REGISTERED

 

Viner Finance Inc.

China

 

OPPENHEIMERFUNDS

 

7063908

 

REGISTERED

 

Viner Finance Inc.

China

 

OPPENHEIMER

 

7063909

 

REGISTERED

 

Viner Finance Inc.

China

 

OPPENHEIMERFUNDS in Chinese

 

13790332

 

REGISTERED

 

Viner Finance Inc.

E.U.

 

OPPENHEIMER

 

348193

 

REGISTERED

 

Viner Finance Inc.

E.U.

 

OPPENHEIMERFUNDS

 

(10228501)

 

FILED

 

Viner Finance Inc.

Hong Kong

 

OPPENHEIMER

 

8082

 

REGISTERED

 

Viner Finance Inc.

Hong Kong

 

OPPENHEIMERFUNDS

 

(302020409)

 

FILED

 

Viner Finance Inc.

India

 

OPPENHEIMER INDIA, LTD.

 

678969

 

REGISTERED

 

Viner Finance Inc.

Singapore

 

OPPENHEIMERFUNDS

 

T0812299A

 

REGISTERED

 

Viner Finance Inc.

Venezuela

 

OPPENHEIMERFUNDS

 

(008818)

 

FILED

 

Viner Finance Inc.

Venezuela

 

OPPENHEIMER

 

(008817)

 

FILED

 

Viner Finance Inc.

 

UNITED STATES COPYRIGHTS:

 

None.

 

5

--------------------------------------------------------------------------------


 

B. Liens on Intellectual Property
None.

 

C. Claims on Intellectual Property
None.

 

D. Encumbrances on Intellectual Property
None.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A
TO SECURITY AGREEMENT

 

PLEDGE SUPPLEMENT

 

This PLEDGE SUPPLEMENT, dated [mm/dd/yy], is delivered pursuant to the Security
Agreement, dated as of June 23, 2017 (as it may be from time to time amended,
restated, modified or supplemented, the “Security Agreement”), among OPPENHEIMER
HOLDINGS, INC., the other Grantors named therein, and THE BANK OF NEW YORK
MELLON TRUST COMPANY, N.A., as the Collateral Agent.  Capitalized terms used
herein not otherwise defined herein shall have the meanings ascribed thereto in
the Security Agreement.

 

Grantor hereby confirms the grant to the Collateral Agent set forth in the
Security Agreement of, and does hereby grant to the Collateral Agent, a security
interest in all of Grantor’s right, title and interest in and to all of its
Collateral to secure the Secured Obligations, in each case whether now or
hereafter existing or in which Grantor now has or hereafter acquires an interest
and wherever the same may be located.  Grantor represents and warrants that the
attached Supplements to Schedules accurately and completely set forth all
additional information required pursuant to the Security Agreement and hereby
agrees that such Supplements to Schedules shall constitute part of the Schedules
to the Security Agreement.

 

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].

 

 

 

[NAME OF GRANTOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-1

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE 3.1
TO SECURITY AGREEMENT

 

Additional Information:

 

(A)                               Full Legal Name, Type of Organization,
Jurisdiction of Organization, Chief Executive Office/Sole Place of Business (or
Residence if Grantor is a Natural Person) and Federal Taxpayer Identification
Number of each Grantor:

 

Full Legal
Name

 

Type of
Organization

 

Jurisdiction of
Organization

 

Chief Executive
Office/Sole Place
of Business (or
Residence if
Grantor is a
Natural Person)

 

Federal
Taxpayer
Identification
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)                               Other Names (including any Trade-Name or
Fictitious Business Name) under which each Grantor has conducted business for
the past five years:

 

Name of Grantor

 

Description of Agreement

 

 

 

 

 

 

 

 

 

 

(C)                               Changes in Name, Jurisdiction of Organization,
Chief Executive Office or Sole Place of Business (or Principal Residence if
Grantor is a Natural Person), Federal Taxpayer Identification Number and
Corporate Structure within past five years:

 

Name of Grantor

 

Trade Name or Fictitious Business Name

 

 

 

 

 

 

 

 

 

 

(D)                               Agreements pursuant to which any Grantor is
found as debtor within past five (5) years:

 

Name of Grantor

 

Date of Change

 

Description of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(E)                                Financing Statements:

 

Name of Grantor

 

Filing Jurisdiction(s)

 

 

 

 

 

 

 

 

 

 

A-2

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE 3.3
TO SECURITY AGREEMENT

 

Additional Information:

 

(A)

 

Pledged Stock:

 

Pledged Partnership Interests:

 

Pledged LLC Interests:

 

Pledged Trust Interests:

 

Pledged Debt:

 

Securities Account:

 

Commodities Accounts:

 

Deposit Accounts:

 

(B)

 

Name of Grantor

 

Date of Acquisition

 

Description of Acquisition

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE 3.4
TO SECURITY AGREEMENT

 

Additional Information:

 

Name of Grantor

 

Description of Material Contract

 

 

 

 

 

 

 

 

 

 

A-4

--------------------------------------------------------------------------------


 

SUPPLEMENT TO SCHEDULE 3.5
TO SECURITY AGREEMENT

 

Additional Information:

 

(A)          Copyrights

 

(B)          Patents

 

(C)          Trademarks

 

(D)          Intellectual Property Matters

 

A-5

--------------------------------------------------------------------------------


 

EXHIBIT B
TO SECURITY AGREEMENT

 

SECURITY AGREEMENT (COPYRIGHTS)

 

This Security Agreement (Copyrights), dated as of [mm/dd/yy] (this “Agreement”),
by and among [Grantor], a [state of formation] [entity type] (the “Assignor”),
in favor of THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., in its capacity as
collateral agent for the Secured Parties (in such capacity, together with its
successors and assigns in such capacity, if any, the “Assignee”).  All
capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Security Agreement.

 

WHEREAS, the Assignor has entered into that certain Security Agreement dated as
of June 23, 2017 in favor of the Assignee (the “Security Agreement”);

 

WHEREAS, pursuant to the Security Agreement, the Assignor has granted to the
Assignee for the ratable benefit of the Secured Parties, a security interest in
and continuing lien on, all of Assignor’s right, title and interest in, to and
under certain property, including, in each case whether now owned or existing or
hereafter acquired or arising and wherever located, all United States and
foreign copyrights, whether registered or unregistered, now or hereafter in
force throughout the world, all registrations and applications therefor
including the applications and registrations referred to in Schedule 1A attached
hereto, all rights corresponding thereto throughout the world, all extensions
and renewals of any thereof, the right to sue for past, present and future
infringements of any of the foregoing, and all proceeds of the foregoing,
including licenses, royalties, income, payments, claims, damages, and proceeds
of suit (collectively, the “Collateral”), to secure the prompt and complete
payment or performance of the Secured Obligations;

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt of which are hereby acknowledged, the Assignor agrees
with the Assignee, as follows:

 

1.     The Assignor hereby grants to the Assignee for the ratable benefit of the
Secured Parties, a security interest in and continuing lien on, the Collateral,
including the applications and registrations set forth on Schedule 1A attached
hereto, to secure the prompt and complete payment or performance of the Secured
Obligations.

 

2.     The Assignor does hereby further acknowledge and affirm that the rights
and remedies of the Assignee with respect to the Collateral are more fully set
forth in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.  In the event of
any irreconcilable conflict between the terms of this Agreement and the terms of
the Security Agreement, the terms of the Security Agreement shall control.

 

3.     The term of this Security Agreement (Copyrights) is coterminous with the
Security Agreement.

 

B-1

--------------------------------------------------------------------------------


 

4.     THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

5.     NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE EXERCISE OF ANY
RIGHT OR REMEDY BY THE ASSIGNEE HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT, IF APPLICABLE.  IN THE EVENT OF ANY CONFLICT BETWEEN
THE TERMS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT (OTHER THAN
SECTION 1 HEREOF), THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL.

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.

 

Each of the parties hereto acknowledges and agrees that the Collateral Agent, as
Assignee hereto, shall have the benefit of all rights, privileges, exculpatory
provisions, presumptions, indemnities, protections, benefits, immunities or
reliance rights contained in the Indenture and the Security Documents (in
addition to those set forth herein) in the acceptance, execution, delivery and
performance of this Agreement as though fully set forth herein.

 

[Signature Page Follows]

 

B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Assignor and the Assignee each has caused this Security
Agreement (Copyrights) to be executed by its respective duly authorized
representative as of the Effective Date.

 

 

[ASSIGNOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Assignee

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

B-3

--------------------------------------------------------------------------------


 

Schedule 1A:  Copyrights

 

Title of Work

 

Reg. No.
(App. No.)

 

Reg. Date
(Filing Date)

 

Status

 

Record Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT C
TO SECURITY AGREEMENT

 

SECURITY AGREEMENT (PATENTS)

 

This Security Agreement (Patents), dated as of [mm/dd/yy] (this “Agreement”), by
and among [Grantor], a [state of formation] [entity type] (the “Assignor”), in
favor of THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., in its capacity as
collateral agent for the Secured Parties (in such capacity, together with its
successors and assigns in such capacity, if any, the “Assignee”).  All
capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Security Agreement.

 

WHEREAS, the Assignor has entered into that certain Security Agreement dated as
of June 23, 2017 in favor of the Assignee (the “Security Agreement”);

 

WHEREAS, pursuant to the Security Agreement, the Assignor has granted to the
Assignee for the ratable benefit of the Secured Parties, a security interest in
and continuing lien on, all of Assignor’s right, title and interest in, to and
under certain property, including, in each case whether now owned or existing or
hereafter acquired or arising and wherever located, all United States and
foreign patents and applications for letters patent throughout the world,
including, but not limited to each patent and patent application referred to in
Schedule 1A hereto, all reissues, divisions, continuations,
continuations-in-part, extensions and reexaminations of any of the foregoing,
all rights corresponding thereto throughout the world, and all proceeds of the
foregoing including licenses, royalties, income, payments, claims, damages, and
proceeds of suit and the right to sue for past, present and future infringements
of any of the foregoing (collectively, the “Collateral”), to secure the prompt
and complete payment or performance of the Secured Obligations;

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt of which are hereby acknowledged, the Assignor agrees
with the Assignee, as follows:

 

1.     The Assignor hereby grants to the Assignee for the ratable benefit of the
Secured Parties, a security interest in and continuing lien on, the Collateral,
including the applications and registrations set forth on Schedule 1A attached
hereto, to secure the prompt and complete payment or performance of the Secured
Obligations.

 

2.     The Assignor does hereby further acknowledge and affirm that the rights
and remedies of the Assignee with respect to the Collateral are more fully set
forth in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.  In the event of
any irreconcilable conflict between the terms of this Agreement and the terms of
the Security Agreement, the terms of the Security Agreement shall control.

 

3.     The term of this Security Agreement (Patents) is coterminous with the
Security Agreement.

 

C-1

--------------------------------------------------------------------------------


 

4.     THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

5.     NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE EXERCISE OF ANY
RIGHT OR REMEDY BY THE ASSIGNEE HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT, IF APPLICABLE.  IN THE EVENT OF ANY CONFLICT BETWEEN
THE TERMS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT (OTHER THAN
SECTION 1 HEREOF), THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL.

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.

 

Each of the parties hereto acknowledges and agrees that the Collateral Agent, as
Assignee hereto, shall have the benefit of all rights, privileges, exculpatory
provisions, presumptions, indemnities, protections, benefits, immunities or
reliance rights contained in the Indenture and the Security Documents (in
addition to those set forth herein) in the acceptance, execution, delivery and
performance of this Agreement as though fully set forth herein.

 

[Signature Page Follows]

 

C-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Assignor and the Assignee each has caused this Security
Agreement (Patents) to be executed by its respective duly authorized
representative as of the Effective Date.

 

 

 

[ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A., as Assignee

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-3

--------------------------------------------------------------------------------


 

Schedule 1A:  Patents and Patent Applications

 

Title of Work

 

Pat. No.
(App. No.)

 

Issue Date
(Filing Date)

 

Status

 

Record Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-4

--------------------------------------------------------------------------------


 

EXHIBIT D
TO SECURITY AGREEMENT

 

SECURITY AGREEMENT (TRADEMARKS)

 

This Security Agreement (Trademarks), dated as of [mm/dd/yy] (this “Agreement”),
by and among [Grantor], a [state of formation] [entity type] (the “Assignor”),
in favor of THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., in its capacity as
collateral agent for the Secured Parties (in such capacity, together with its
successors and assigns in such capacity, if any, the “Assignee”).  All
capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Security Agreement.

 

WHEREAS, the Assignor has entered into that certain Security Agreement dated as
of June 23, 2017 in favor of the Assignee (the “Security Agreement”);

 

WHEREAS, pursuant to the Security Agreement, the Assignor has granted to the
Assignee for the ratable benefit of the Secured Parties, a security interest in
and continuing lien on, all of Assignor’s right, title and interest in, to and
under certain property, including, in each case whether now owned or existing or
hereafter acquired or arising and wherever located, (i) all trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos, brand names, trade dress, prints and
labels on which any of the foregoing have appeared or appear, package and other
designs, and all other source or business identifiers, and all general
intangibles of like nature, and the rights in any of the foregoing which arise
under applicable law, (ii) the goodwill of the business symbolized thereby or
associated with each of them, (iii) all registrations and applications in
connection therewith, including registrations and applications in the United
States Patent and Trademark Office (the “PTO”) or in any similar office or
agency of the United States, any State thereof or any other country or any
political subdivision thereof, including those described in Schedule 1A to this
Agreement, (iv) all renewals of any of the foregoing, (v) all claims for, and
rights to sue for, past or future infringements of any of the foregoing and
(vi) all income, royalties, damages and payments now or hereafter due or payable
with respect to any of the foregoing, including damages and payments for past or
future infringements thereof (collectively, the “Collateral”), to secure the
prompt and complete payment or performance of the Secured Obligations;

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt of which are hereby acknowledged, the Assignor agrees
with the Assignee, as follows:

 

1.     The Assignor hereby grants to the Assignee for the ratable benefit of the
Secured Parties, a security interest in and continuing lien on, the Collateral,
including the applications and registrations set forth on Schedule 1A attached
hereto, to secure the prompt and complete payment or performance of the Secured
Obligations.

 

2.     Notwithstanding anything contained in this Agreement or the Security
Agreement to the contrary, in no event shall the security interest granted
hereby in the Collateral attach to any of Assignor’s right, title or interest in
any Excluded Property, including any applications for Trademarks filed in the
PTO pursuant to 15 U.S.C. § 1051 Section 1(b) unless and until

 

D-1

--------------------------------------------------------------------------------


 

acceptable evidence of use of the Trademark in interstate commerce has been
filed with, and accepted by, the PTO pursuant to 15 U.S.C. § 1051
Section 1(c) or Section 1(d).

 

3.     The Assignor does hereby further acknowledge and affirm that the rights
and remedies of the Assignee with respect to the Collateral are more fully set
forth in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.  In the event of
any irreconcilable conflict between the terms of this Agreement and the terms of
the Security Agreement, the terms of the Security Agreement shall control.

 

4.     The term of this Security Agreement (Trademarks) is coterminous with the
Security Agreement.

 

5.     THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

6.     NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE EXERCISE OF ANY
RIGHT OR REMEDY BY THE ASSIGNEE HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT, IF APPLICABLE.  IN THE EVENT OF ANY CONFLICT BETWEEN
THE TERMS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT (OTHER THAN
SECTION 1 HEREOF), THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL.

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.

 

Each of the parties hereto acknowledges and agrees that the Collateral Agent, as
Assignee hereto, shall have the benefit of all rights, privileges, exculpatory
provisions, presumptions, indemnities, protections, benefits, immunities or
reliance rights contained in the Indenture and the Security Documents (in
addition to those set forth herein) in the acceptance, execution, delivery and
performance of this Agreement as though fully set forth herein.

 

[Signature Page Follows]

 

D-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Assignor and the Assignee each has caused this Security
Agreement (Trademarks) to be executed by its respective duly authorized
representative as of the Effective Date.

 

 

[ASSIGNOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Assignee

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

D-3

--------------------------------------------------------------------------------


 

Schedule 1A:  Trademarks and Service Marks

 

Mark

 

Reg. No.
(App. No.)

 

Reg. Date
(Filing Date)

 

Status

 

Record Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D-4

--------------------------------------------------------------------------------